        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 1 of 47




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 DON’T SHOOT PORTLAND et al.,
                          Plaintiffs,
        v.
                                               Case No. 1:20-cv-2040-CRC
 CHAD F. WOLF, in his official capacity as
 Acting Secretary of Homeland Security,
                          Defendant.


                             DEFENDANTS’ MOTION TO DISMISS
       Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), Defendants hereby

move to dismiss Plaintiffs’ Complaint (ECF No. 1) and submit the enclosed memorandum in

support of that motion.
            Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 2 of 47




                                                  TABLE OF CONTENTS

INTRODUCTION......................................................................................................................... 1
BACKGROUND ........................................................................................................................... 2
LEGAL STANDARD ................................................................................................................... 4
ARGUMENT ................................................................................................................................. 4
I. PLAINTIFFS LACK STANDING. ...................................................................................................6


                1. Don’t Shoot Portland. ............................................................................................. 7
                2. Wall of Moms. ........................................................................................................ 9




                1. Plaintiffs have not plausibly alleged that “the Policy” exists. .............................. 12
                2. Absent such a policy, Plaintiffs cannot obtain declaratory or injunctive relief. ... 15
II. PLAINTIFFS HAVE NOT ALLEGED ANY FINAL AGENCY ACTION. .........................................16
III. PLAINTIFFS FAIL TO STATE PLAUSIBLE CLAIMS. ..................................................................20



                1. Relevant legal authority. ....................................................................................... 20
                2. Defendants’ deployment does not violate 40 U.S.C. § 1315(b)(1). ...................... 21
                3. Defendants’ deployment is not pretextual. ........................................................... 23




                1. Former Secretary Nielsen’s April 9 Order Designated an Order of Succession
                   That Applied When She Resigned. ....................................................................... 31
                2. Acting Secretary McAleenan Lawfully Amended the Order of Succession. ....... 38



CONCLUSION ........................................................................................................................... 44



                                                                     i
         Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 3 of 47




                                         INTRODUCTION
        Plaintiffs are organizations and individuals who allegedly desire to participate in racial-

justice protests in Portland, Oregon, but fear that they will be subjected to riot-control actions taken

by federal law enforcement officers. Plaintiffs’ claims are predominantly based on events that took

place in July 2020, when otherwise peaceful protests outside the U.S. District Court in Portland

regularly turned riotous and violent in the middle of the night, necessitating crowd-control and

dispersal actions by federal agents tasked with defending the courthouse. Yet Plaintiffs do not seek

redress for any of those past actions; their prayer for declaratory and injunctive relief is entirely

prospective.

        Plaintiffs’ claims of future injury are speculative and should be dismissed, both because

Plaintiffs lack standing and because they have failed to allege plausible claims on their merits.

Plaintiffs’ past experiences hardly suggest that future harm is “certainly impending,” as Supreme

Court precedent requires. Plaintiffs attempt to buttress their fear of future injury by alleging that

Defendants have a “Policy” of intimidating and deterring protesters in Portland. Indeed, “the

Policy,” though never cited or identified, is expressly relied on throughout Plaintiffs’ complaint,

both as the premise of their claims and to undergird their theories of standing. But because “the

Policy” does not exist, Plaintiffs cannot claim standing to challenge it.

        Not only do they lack standing, but Plaintiffs have failed to allege “final agency action” as

required for judicial review under the Administrative Procedure Act (“APA”). The designation

and deployment of additional federal agents is not final agency action as defined by the APA and

applicable precedent, nor are future actions to be taken in real time, on the ground, by individual

agents facing violent rioters. Plaintiffs’ APA claims must therefore be dismissed.

        Plaintiffs also fail to state claims that are plausible on their face. Counts 1 and 2 challenge

the deployment of federal agents to protect federal property in Portland, but that is plainly within

the scope of the applicable statute, 40 U.S.C. § 1315. Counts 3-6 are constitutional claims, but

Plaintiffs have identified no pattern or practice of unlawful use of force of the sort that would stifle

future speech, nor any policy of unlawful arrests that would violate the Fourth or Fifth


                                                   1
           Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 4 of 47




Amendment. Plaintiffs claim in Counts 7-9 that Defendant Wolf was invalidly appointed and that

his actions are therefore unlawful, but he is indeed lawfully serving as Acting Secretary under the

Homeland Security Act and related agency orders of succession. In any event, any doubt about

Mr. Wolf’s authority to issue the waivers has been removed: under an alternative basis, and out of

an abundance of caution, Acting Secretary Wolf has ratified his prior delegable actions, including

the actions at issue here, thus removing any question about their legality.

         The Court should not indulge Plaintiffs’ fanciful request for prospective relief against

hypothetical future law enforcement activity at protests Plaintiffs suggest they wish to attend. The

Complaint should be dismissed in its entirety.

                                          BACKGROUND
         The City of Portland, Oregon has seen near-nightly protests for more than four months. Cf.

Compl. ¶ 34. These protests followed in the wake of George Floyd’s killing at the hands of police

in Minneapolis, Minnesota. Id. Almost all Plaintiffs in this case claim to have participated in at

least one of these protests, albeit in different roles and to varying extents. Id. ¶¶ 10-16.

         Earlier this summer, protesters in Portland directed their efforts at federal property within

the city—namely, the Mark O. Hatfield U.S. Courthouse. See generally Portland Police Bureau

(“PPB”), Protest Information and Updates. 1 As noted on PPB’s timeline, there were fires set,

projectiles thrown, vandalism, fireworks/mortars used, or riots declared, on 17 of 31 days in July.

See PPB, Protests in Portland: A Timeline. 2 However, since July, the protests have largely turned

away from federal property. Id.

         Protests across the country have included various efforts to vandalize, damage, or destroy

public monuments, memorials, and statues. On June 26, 2020, President Trump signed Executive

Order 13933, Protecting American Monuments, Memorials, and Statues and Combating Recent

Criminal Violence, 85 Fed. Reg. 40,081 (July 2, 2020). The Order sets a federal policy of

1
 Available at https://www.portlandoregon.gov/police/81118. For reasons explained below, the
Court can take judicial notice of this and similar documents when resolving this motion to dismiss.
2
    Available at https://www.portlandoregon.gov/police/article/765145.


                                                   2
         Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 5 of 47




prosecuting, to the greatest extent permitted under federal law, the criminal damaging or

destroying of monuments, memorials, or statues in the United States. Id. at 40,082-83. The federal

policy is, furthermore, to withhold federal support from State and local law-enforcement agencies

that fail to protect such monuments, memorials, or statues. Id. at 40,083. Pursuant to that Order,

on July 1, 2020, DHS announced a new task force to protect American monuments, memorials,

statues, and federal facilities—known as the Protecting American Communities Task Force

(“PACT”). Pursuant to PACT’s formation, DHS deployed additional law-enforcement officers to

protect federal property in Portland, Oregon.

       Plaintiffs are two organizations and five individuals who have protested, who have donated

supplies to protests, or desire to protest in Portland. They advance various claims against

Defendants. First and foremost, Plaintiffs allege that Defendants’ very deployment to Portland

violates the Administrative Procedure Act, insofar as it exceeds Defendant’s statutory authority,

Compl. ¶¶ 169-80 (Count 1), thus rendering the stated purpose pretextual, id. ¶¶ 181-87 (Count 2).

Plaintiffs also allege various constitutional violations. They claim that Defendants have, through

violence and threats of violence, “depriv[ed] Plaintiffs of the opportunity to express their views,

retaliat[ed] against them for their expressive activities, and discriminat[ed] against them on the

basis of their viewpoints,” in violation of the First Amendment. Id. ¶¶ 188-92 (Count 3). Plaintiffs

allege further that Defendants’ “practice of deploying physical force, without provocation or legal

grounds,” violates the Fourth Amendment, id. ¶¶ 193-96 (Count 4), or, alternatively, the Fifth

Amendment, id. ¶¶ 197-201 (Count 5), and therefore the APA, id. ¶¶ 202-10 (Count 6). Finally,

Plaintiffs allege that Acting Secretary Wolf’s “purported change to DHS policy,” which Plaintiffs

do not define, is illegal, because he was invalidly appointed to his position. See Compl. ¶¶ 211-14

(Count 7) (claiming violation of the Appointments Clause); id. ¶¶ 215-20 (Count 8) (claiming

violation of the Homeland Security Act or the Federal Vacancies Reform Act); id. ¶¶ 221-22

(Count 9) (claiming violation of the APA).

       Importantly, for the purposes of this motion, Plaintiffs ask the Court only for declaratory

and injunctive relief. See Compl. 46-47 (Prayer for Relief).


                                                 3
         Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 6 of 47




                                       LEGAL STANDARD
       Defendants bring this motion under Rule 12(b)(1), arguing that Plaintiffs lack standing,

and under 12(b)(6), arguing that Plaintiffs have failed to state a claim.

       In response to a Rule 12(b)(1) motion to dismiss, the plaintiff bears the burden of

establishing jurisdiction by a preponderance of the evidence. Indian River Cty. v. Rogoff, 201 F.

Supp. 3d 1, 7 (D.D.C. 2016) (Cooper, J.) (citing Lujan v. Def. of Wildlife, 504 U.S. 555, 561

(1992)). In order for the Court to have subject-matter jurisdiction over a challenge to agency action,

the plaintiff must have standing to sue. Haase v. Sessions, 835 F.2d 902, 906 (D.C. Cir. 1987)

(“The defect of standing is a defect in subject matter jurisdiction.”). A court may examine materials

outside the pleadings as it deems appropriate in order to resolve the question of its jurisdiction.

See Scolaro v. D.C. Bd. of Elections & Ethics, 104 F. Supp. 2d 18, 22 (D.D.C. 2000), (citing

Herbert v. Nat’l Acad. of Scis., 974 F.2d 192, 197 (D.C. Cir. 1992)), aff’d, No. 00-7176, 2001 WL

135857 (D.C. Cir. Jan. 18, 2001).

       A motion to dismiss for failure to state a claim under Rule 12(b)(6) should be granted if

the allegations in a complaint do not “contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Although well-pleaded factual allegations

must be accepted as true, legal assertions devoid of factual support are not entitled to this

assumption. See Kowal v. MCI Commc’ns Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994). In addition

to well-pleaded factual allegations, “a court may consider on a motion to dismiss . . . public records

subject to judicial notice.” Citizens for Responsibility & Ethics in Wash. v. Trump, 924 F.3d 602,

607 (D.C. Cir. 2019) (internal quotation marks omitted) (quoting Kaspersky Lab, Inc. v. DHS, 909

F.3d 446, 464 (D.C. Cir. 2018)).

                                           ARGUMENT
       Plaintiffs’ statutory and constitutional claims fail for the following reasons.

       First, Plaintiffs lack standing. To obtain declaratory or injunctive relief—which is the only

relief sought here—the “threatened injury must be certainly impending,” and “[a]llegations


                                                  4
         Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 7 of 47




of possible future injury” are not sufficient. Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409

(2013) (quoting Whitmore v. Arkansas, 495 U.S. 149, 158 (1990) (emphasis added)). In this case,

Plaintiffs fear future harm because of their past experiences and, “on information and belief,” a

supposed government policy of inflicting those harms. But Plaintiffs allegations, even taken as

true, show only that they have been exposed to crowd-control munitions—for example, tear gas—

which is entirely consistent with lawful use of force against other, violent rioters nearby. And “the

Policy” alluded to at length in the Complaint simply does not exist; Plaintiffs’ “information and

belief” is not enough to raise a plausible inference that it does. For these reasons alone, the case

should be dismissed.

       Second, Plaintiffs cannot challenge under the Administrative Procedure Act anything other

than “final agency action for which there is no adequate remedy in a court.” 5 U.S.C. § 704. Future

potential actions by law-enforcement agents on the ground, making decisions in real time while

their safety is threatened, do not qualify. Nor would “the Policy” supposed by Plaintiffs, even if it

existed, be reviewable under the APA.

       Third, Plaintiffs fail to state plausible claims. The statute on which Defendants relied to

deploy agents to Portland, 40 U.S.C. § 1315, requires the Secretary of Homeland Security to

protect federal property, and expressly permits him to designate employees for “duty in areas

outside the property to the extent necessary to protect the property and persons on the property,”

as well as to “conduct investigations, on and off the property in question, of offenses that may have

been committed” against federal property. Id. §§ 1315(a), (b)(1), (b)(2)(E). Therefore, Plaintiffs

have not alleged a violation of any law and cannot state a plausible claim for relief. Plaintiffs’

constitutional claims likewise fail: the Complaint raises no plausible inference that Defendants are

stifling speech or discriminating on the basis of viewpoint. Nor have Plaintiffs plausibly pled a

pattern of unlawful searches or seizures. To the contrary, uses of force are justified under the

circumstances to control crowds of demonstrators, which crowds may include violent and

nonviolent members alike. Finally, as demonstrated below, Defendant Wolf is lawfully serving as

Acting Secretary under the Homeland Security Act. And even if the Court agrees with Plaintiffs


                                                 5
         Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 8 of 47




theory of the order of succession, there is now an alternate basis that permits Mr. Wolf to serve as

Acting Secretary. Under that basis, he ratified the actions at issue here, removing any service-

related doubt about their legality.

I.     PLAINTIFFS LACK STANDING.
       Article III of the Constitution limits federal courts’ jurisdiction to certain “Cases” and

“Controversies.” The Supreme Court has explained that “[n]o principle is more fundamental to the

judiciary’s proper role in our system of government than the constitutional limitation of federal-

court jurisdiction to actual cases or controversies.” Clapper, 568 U.S. at 408 (quoting

DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 341 (2006)). One element of this constitutional

limitation is that a plaintiff must have standing to sue, a requirement that is “built on separation-

of-powers principles” and “serves to prevent the judicial process from being used to usurp the

powers of the political branches.” Id.

       As the parties invoking federal jurisdiction, Plaintiffs bear the burden of alleging facts that

establish the three elements that constitute the “irreducible constitutional minimum of standing,”

Lujan, 504 U.S. at 560—namely, that they have “(1) suffered an injury in fact, (2) that is fairly

traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed by a

favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). “Where, as here,

a case is at the pleading stage, the plaintiff must ‘clearly . . . allege facts demonstrating’ each

element.” Id. (quoting Warth v. Seldin, 422 U.S. 490, 518 (1975)).

       In this case, Plaintiffs draw upon their past experiences to suggest that they will face future

injuries. But those past experiences are entirely consistent with lawful use of force. They portend

no “certainly impending” future harm. Moreover, each Plaintiff’s standing is expressly premised

on “the Policy.” See Compl. ¶ 155 (Don’t Shoot Portland) (“As a result of the Policy, participating

in lawful protests has become more difficult and dangerous.”) (emphasis added); id. ¶ 158 (“The

Policy has also injured the members of Wall of Moms and other individual plaintiffs.”) (emphasis

added). Because no such policy exists, and has not been plausibly pled, Plaintiffs fail to satisfy




                                                 6
         Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 9 of 47




their own prerequisite to standing.

                       Don’t Shoot Portland Has Failed to Allege Organizational Standing.
       There are two putative organizational plaintiffs in this case, which “can assert standing in

one of two ways.” Elec. Privacy Info. Ctr. v. U.S. Dep’t of Com., 928 F.3d 95, 100 (D.C. Cir. 2019)

(“EPIC I”). An organization “can assert standing on its own behalf, as an organization, or on behalf

of its members, as associational standing.” Id. To establish organizational standing, the plaintiff

must “show that the defendant’s actions cause a concrete and demonstrable injury to

the organization’s activities that is more than simply a setback to the organization’s abstract

social interests.” Id. at 100-01. There are “two important limitations” on organizational standing,

however. “First, the plaintiff must show that the defendant's ‘action or omission to act injured the

organization’s interest.’” Elec. Privacy Info. Ctr. v. Presidential Advisory Comm’n on Election

Integrity, 878 F.3d 371, 378 (D.C. Cir. 2017) (“EPIC II”) (quoting PETA v. USDA, 797 F.3d 1087,

1094 (D.C. Cir. 2015) (internal quotation and brackets omitted)). “Second, the plaintiff must show

that it ‘used its resources to counteract that harm.’” Id. (quoting PETA, 797 F.3d at 1094).

       To establish associational standing on behalf of their members, Plaintiffs must adequately

allege that “(1) at least one of their members has standing to sue in her or his own right, (2) the

interests the association seeks to protect are germane to its purpose, and (3) neither the claim

asserted nor the relief requested requires the participation of an individual member in the lawsuit.”

EPIC I, 928 F.3d at 101.

                       1.      Don’t Shoot Portland.
       Don’t Shoot Portland describes its mission as advocating and providing “support for

individuals wishing to exercise their First Amendment rights to organize, protest, and create art

for social change.” Compl. ¶ 153. The organization claims a “particular focus” on supplying Black

Lives Matter with “materials to protect protesters during the COVID-19 pandemic,” including

“facemasks and hand sanitizer; first aid kits; baking soda and other items to provide relief from

tear gas; as well as food, water, temporary shelter, and transportation.” Id. ¶ 154.



                                                  7
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 10 of 47




        Plaintiffs claim that Defendants’ deployment to Portland has stymied this mission. But

Plaintiffs never explain how Defendants’ protecting the federal courthouse in Portland makes it

“substantially more difficult,” id. ¶ 155, to donate protective equipment to protesters. There is no

allegation that Defendants are interrupting, intercepting, or impounding these supplies. Don’t

Shoot Portland is just as free to donate supplies to Black Lives Matter as it was before the federal

deployment to Portland; this theory of standing therefore fails.

        Plaintiffs also claim that Defendants are damaging and destroying Don’t Shoot Portland’s

property. Compl. ¶ 156. That theory of harm is far from obvious, since the materials described by

Plaintiffs are, by their nature, consumable. Surely, for example, Don’t Shoot Portland did not

anticipate that the hand sanitizer it donated would be returned, or that it would get its food or water

back. These items are meant to be consumed by the user; thus, once donated by Don’t Shoot

Portland, they are no longer its property in any real sense. And in the case of “baking soda and

other items to provide relief from tear gas,” those items are meant to be consumed when exposed

to crowd-control munitions. Id. ¶ 154. The fact that the protesters were exposed to such munitions,

and then used the materials, can hardly be deemed a “destruction of Don’t Shoot Portland’s

property.” Id. ¶ 156. Notably, Plaintiffs never allege that Don’t Shoot Portland’s property was

destroyed while in its possession.

        Finally, Don’t Shoot Portland alleges cursorily that it has had to “divert and expend

thousands of dollars of funds and extensive time as a result of the Policy.” Id. ¶ 157. Putting aside

that there is no “Policy,” Plaintiffs never say toward what they are diverting this money and time.

If they mean toward provision of the supplies described above, that is not a “diversion” but rather

the organization’s stated purpose, which cannot support standing. See Conservative Baptist Ass’n

of Am., Inc. v. Shinseki, 42 F. Supp. 3d 125, 132, (D.D.C. 2014) (“Any resources that [organization]

expended . . . were in the normal course of [the organization’s] operations, and it cannot convert

its ordinary activities and expenditures . . . into an injury-in-fact.”); Elec. Privacy Info. Ctr. v. U.S.

Dep’t of Educ., 48 F. Supp. 3d 1, 24 (D.D.C. 2014) (“[Plaintiff] cannot convert an ordinary

program cost—advocating for and educating about its interests—into an injury in fact.”).


                                                    8
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 11 of 47




       In any event, however, Plaintiffs have not provided adequate detail to support this

diversion-of-funds theory of standing. See Ctr. for Responsible Sci. v. Gottlieb, 311 F. Supp. 3d 5,

10 (D.D.C. 2018) (“The Court needs to know how resources are being drained and from and to

where they are being diverted. . . . [T]he Court, without more specifics, is unable to discern whether

those outlays would be ‘normally expended’ to carry out the organization’s advocacy mission and

the ways in which resources would otherwise be spent.”); N. Eng. Anti-Vivisection Soc’y v. U.S.

Fish & Wildlife Serv., 208 F. Supp. 3d 142, 166 (D.D.C. 2016) (“Organizational plaintiffs must

allege specific facts indicating how a defendant's actions undermine the organization’s ability to

perform its fundamental programmatic services.”) (quoting Nat’l Veterans Legal Servs. Program

v. U.S. Dep’t of Def., No. 14-cv-1915, 2016 WL 4435175, at *6 (D.D.C. Aug. 19, 2016) (emphasis

added) (alterations omitted)).

                       2.        Wall of Moms.
       Unlike Don’t Shoot Portland, Wall of Moms does not allege organizational standing. See

generally Compl. ¶¶ 158-68 (failing to allege any organizational mission or interest that has been

harmed). Rather, Wall of Moms appears to be claiming associational standing on behalf of its

members—namely, Plaintiff Barnum. 3 Thus, because Ms. Barnum lacks standing, as explained

below, Wall of Moms must also be dismissed.

                       The Individual Plaintiffs Have not Plausibly Alleged Standing to
                       Redress Future Injury.
       Ms. Barnum alleges that she “has regularly attended Black Lives Matter demonstrations in

Portland” from July 18-27, 2020. Compl. ¶ 12. Plaintiffs later characterize as “attacks on Ms.

Barnum” the fact that she has been exposed to flash-bangs, tear gas, and non-lethal munitions. Id.

¶¶ 159-60. But Plaintiffs nowhere allege that Ms. Barnum or her organization was targeted in any

way. And they caveat the allegation by saying that “Ms. Barnum and others have been shot . . . .”

id. ¶ 159 (emphasis added), which makes it impossible for the Court to tell which of these “attacks”

3
 Plaintiffs do not allege that any other individual Plaintiff is a member of Wall of Moms, and do
not identify any non-plaintiff member of the organization.


                                                  9
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 12 of 47




was actually visited on Ms. Barnum. Ultimately, the most plausible reading of Plaintiffs allegation

is that Ms. Barnum was present when crowd-control or crowd-dispersal munitions were employed,

and she was incidentally exposed. That alone is not sufficient to support standing for alleged future

harms. Nor is Ms. Barnum’s having experienced vomiting, burning in her eyes, or sleep

deprivation—all of which, again, is consistent with incidental exposure to the lawful use of non-

lethal force. Id. ¶ 160.

        Plaintiff Danialle James is a Portland resident who attended protests “almost every night”

from May 27, 2020, to July 27, 2020. Compl. ¶ 15. She, too, claims to have been “assaulted by

federal agents implementing the Policy.” Id. ¶ 161 (emphasis added). Because “the Policy” does

not exist, and because Ms. James avers no other facts sufficient to infer that this “assault” was in

any way unlawful, Ms. James cannot allege any “certainly impending” future law enforcement

action that will harm her.

        Ms. James also claims “emotional distress,” insofar as “she fears she will be kidnapped by

federal agents.” Compl. ¶ 161. But there is no well-pled allegation that any Portlander has been

kidnapped by federal agents, let alone a sufficient number to engender fear of kidnapping in a

reasonable person. At most, Plaintiffs have alleged one arrest without probable cause, of Mr.

Pettibone on July 15, 2020, id. ¶¶ 103-10. But Mr. Pettibone was not kidnapped; he was detained,

taken to a holding cell, Mirandized, id. ¶ 105, and was released soon thereafter. This solitary

incident—even if unlawful, as Plaintiffs allege—cannot lay a foundation for reasonable

Portlanders to fear hypothetical, purported kidnapping by the federal government.

        Ms. Cerquera likewise “fears she will be kidnapped by federal agents.” Compl. ¶ 163. Her

unfounded fear should likewise should be rejected as a basis for standing. She also claims “similar

injuries from being tear-gassed and sprayed with pepper-spray balls,” id., but does not plausibly

allege that she was exposed because of any policy of excessive force. Rather, as with other

individual Plaintiffs, the most plausible explanation is that Ms. Cerquera was among a crowd of

persons being lawfully dispersed pursuant to a dispersal order. That cannot suffice as a foundation

to fear future unlawful conduct.


                                                 10
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 13 of 47




       Ms. Hester’s allegations, Compl. ¶ 162, are not materially different from the various

allegations listed above, and should be rejected for the same reasons.

       Dr. Kipersztok’s claim to standing is perhaps weakest of all. She claims that “[n]ews

coverage has made clear to her that the federal officers have used tear gas and less-lethal weapons

indiscriminately.” Compl. ¶ 166 (emphasis added). If that theory of standing were sound, then

anyone who watches the news could sue to enjoin federal law-enforcement activities in Portland.

“A party claiming ‘only harm to his interest in the proper application of the laws, and seeking

relief that no more directly and tangibly benefits him than it does the public at large,’ has no

concrete and particularized injury.” Kan. Corp. Comm’n v. Fed. Energy Regulatory Comm’n, 881

F.3d 924, 929-30 (D.C. Cir. 2018) (alterations omitted) (quoting Lujan, 504 U.S. at 573-74).

Additionally, Dr. Kipersztok’s unfounded fear of being “arrested without probable cause and taken

away in an unmarked van,” Compl. ¶ 167, fails for the reasons above.

       Finally, individual Plaintiffs allege that they “have all been deprived of or chilled in the

exercise of their constitutional and civil rights.” Compl. ¶ 165. But a supposed chilling effect will

not provide standing for injunctive relief if it is “based on a plaintiff’s fear of future injury that

itself was too speculative to confer standing.” Munns v. Kerry, 782 F.3d 402, 410 (9th Cir. 2015);

see also Clapper, 568 U.S. 416 (plaintiffs “cannot manufacture standing merely by inflicting harm

on themselves based on their fears of hypothetical future harm that is not certainly impending”).

As described above, Plaintiffs’ fear of future injury is purely speculative.

       Ultimately, each individual Plaintiff relies on a speculative chain of events to support her

theory of standing. Their theory depends on future protests happening, on the Plaintiffs’ attending

one of those protests, and—most importantly—on federal agents subjecting them to unreasonable

force or the threat of unreasonable force. The facts alleged by Plaintiffs simply do not raise a

plausible inference that this chain of events will unfold.

                       Plaintiffs Cannot Claim Standing to Challenge Future Actions Based
                       on a “Policy” That Does Not Exist.
       When a plaintiff “seeks injunctive or declaratory relief specifically for the purpose of


                                                 11
          Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 14 of 47




challenging an alleged policy or practice of a government agency,” as Plaintiffs do here, they must

demonstrate that it is “realistically threatened by a repetition of [its] experience.” Nat’l Sec.

Counselors v. CIA, 931 F. Supp. 2d 77, 91 (D.D.C. 2013) (quoting Haase, 835 F.2d at 910-11; Los

Angeles v. Lyons, 461 U.S. 105, 109 (1983)). That requires “more than a nebulous assertion of the

existence of a ‘policy’,” but rather plausible allegations that Plaintiffs are “likely to be subjected

to the policy again.” Id. (quoting Haase, 835 F.2d at 911). Absent a plausible allegation, Plaintiffs

should not be allowed to go fishing for “the Policy.” Cf. Alsaidi v. U.S. Dep’t of State, 292 F. Supp.

3d 320, 328 (D.D.C. 2018) (“Plaintiff cannot use the APA to justify a fishing expedition for

evidence that defendants were motivated, not by their stated reason for denying her passport

renewal application (that plaintiff is not a U.S. citizen), but by a discriminatory policy that plaintiff

believes exists.”). Rather, their claims should be dismissed.

                         1.     Plaintiffs have not plausibly alleged that “the Policy” exists.
          Plaintiffs allege that “DHS established a policy to intimidate and deter protesters because

of their views and beliefs through a number of means: surveillance; the use of militarized and

unidentified force; the excessive deployment of crowd-control measures such as tear gas,

pepperspray balls, and less-lethal munitions; and warrantless arrests or custodial detentions

without probable cause (‘the Policy’).” Compl. ¶ 80. They expressly rely on “the Policy” 15 times

in their Complaint, 4 both as a basis for their substantive claims, e.g., id. ¶ 102 (“Upon information

and belief, the Policy authorizes agents to arrest or detain protesters without probable cause, in

retaliation for their participation in protests against police brutality.” (emphasis added)), and to

establish their standing, e.g., id. ¶ 155-56 (“As a result of the Policy, participating in lawful protests

has become more difficult and dangerous. Defendants’ unlawful policy has also caused the damage

and destruction of Don’t Shoot Portland’s property.” (emphasis added)). At no point do Plaintiffs

identify, cite, or reproduce any actual policy—indeed, they admit candidly that it is “on

information and belief” that they allege such a policy exists. Id. ¶¶ 80, 81, 102, 175. Because that


4
    Id. ¶¶ 82, 94, 95, 102, 111, 125, 126, 155, 157, 158, 159, 161, 164, 165, 168.


                                                   12
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 15 of 47




information is lacking, Plaintiffs have offered no “more than a nebulous assertion of the existence

of a ‘policy,’” Haase, 835 F.2d at 911, and their case should be dismissed.

       Instead of citing an actual policy of the sort Plaintiffs suppose, they infer such a policy

from other policies. Plaintiffs cite Executive Order 13933, 85 Fed. Reg. 40,081 (June 26, 2020);

see Compl. ¶ 72. The “purpose” section of that Order states: “Individuals and organizations have

the right to peacefully advocate for either the removal or the construction of any monument. But

no individual or group has the right to damage, deface, or remove any monument by use of force.”

Id. at 40,081. More importantly, the actual “policy” promulgated is “to prosecute to the fullest

extent permitted under Federal law, and as appropriate,” persons who destroy or vandalize

monuments, memorials, statues, or religious property. Id. at 40,082 (emphasis added). And the

federal policy is further to “withhold Federal support” to State and local governments if they fail

to protect such properties, which only illustrates that federalism constrains what the federal

government can do in this area. Nothing in this Order suggests a policy of widespread illegal use

of force, protester intimidation, or unlawful arrests.

       Plaintiffs also infer their supposed “Policy” from the formation of the Protecting American

Communities Task Force (“PACT”), see Compl. ¶ 73, and the institution of Operation Diligent

Valor. But “conducting ongoing assessments of potential civil unrest or destruction,” and

“allocating resources to protect people and property,” id. (alterations omitted), are a far cry from

a conscious policy of unlawful and unconstitutional action.

       Plaintiffs also infer “the Policy” from a DHS memorandum leaked to, and posted by, the

media. See Compl. ¶ 99-100 & n.3 (citing Vladeck & Wittes, DHS Authorizes Domestic

Surveillance to Protect Statues and Monuments (July 20, 2020). 5 According to Messrs. Vladeck

and Wittes, the memorandum allegedly authorized three “appropriate missions” for monitoring

protest activity: “(1) Threats to damage or destroy any public monument, memorial, or statue

(MMS); (2) Threats of violence to law enforcement personnel, facilities, or resources; and (3)

5
    Available at https://www.lawfareblog.com/dhs-authorizes-domestic-surveillance-protect-
statues-and-monuments.


                                                 13
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 16 of 47




Threats to damage, destroy, or impede the functioning of other government facilities.” 6 Even

assuming this is an accurate reading of the alleged memorandum, the “missions” do not

substantiate Plaintiffs’ allegations of “the Policy.” As to the first mission, the authors note that the

alleged memorandum prohibits surveillance “for the sole purpose of monitoring activities

protected by the First Amendment or the lawful exercise of other Constitutional or legal rights, or

for the purpose of suppressing or burdening criticism or dissent.” Id. Thus, far from suggesting the

sort of “Policy” that Plaintiffs posit, this alleged memorandum specifically prohibits such a policy.

        Plaintiffs cite a smattering of informal statements made by government officials, including

the President. Plaintiffs begin with a post-inauguration statement by President Trump, saying he

might “send in the feds” to Chicago to deal with rising homicide rates. Compl. ¶ 53. Then, earlier

this year, the President suggested that he might “assume control” in Minneapolis, later suggesting

that “[i]f a city or a state refuses to take the actions that are necessary to defend the life and property

of their residents, then I will deploy the United States military and quickly solve the problem for

them.” Id. ¶¶ 54, 56. In June, the President suggested he would “[take] care of it” if local law

enforcement would not, and in July, he said that he would not let “this happen” in New York,

Chicago, Philadelphia, Detroit, Baltimore, or Oakland. Id. ¶¶ 59, 60.

        None of these various, informal statements supports a plausible inference that “the Policy”

alleged by Plaintiffs exists. The President and Defendants know that they cannot “assume control”

of a city, and said as much in statements that Plaintiffs themselves cite. See Compl. ¶ 87 (“At

times, federal officials have suggested that they need permission from local and state governments

to send agents to the cities.”) (quoting President Trump as saying “the federal government is

supposed to wait for the cities to call”); cf. id. ¶ 85 (citing Defendant Cuccinelli as saying that

President Trump would “help restore peace to these beleaguered cities” (emphasis added)); id.

¶ 88 (citing Defendant Wolf as “reiterat[ing] that DHS needed ‘to be invited and have those state

and local authorities ask for the federal government’s help.”). As to deploying “the United States

6
  Because the alleged memorandum is not attached to the Lawfare article, Defendants cannot attest
to its authenticity or accuracy.


                                                    14
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 17 of 47




military,” that simply has not happened and is not relevant here. And it is far from clear what

President Trump was referring to by “it” in June or “this” in July; Plaintiffs can hardly infer so

specific a policy from such vague statements.

       Plaintiffs allege that President Trump admitted “the Policy” at a roundtable event on July

13, 2020. Compl. ¶ 84. The President said, “We’ve done a great job in Portland,” which was

“totally out of control” until “they went in and, I guess, we have many people right now in jail.”

Id. The President added, “we very much quelled it. And if it starts again, we’ll quell it very easily.”

Id. But Plaintiffs leave out what the “it” was—namely, violence directed specifically at law

enforcement. 7 At no point did President Trump suggest a policy of quelling any peaceful protests,

let alone from a particular viewpoint, or by particular means. Plaintiffs also omit that the President

delineated federal and local roles in law enforcement: “If it’s anything else, we tell them we work

with the states to help them. But if you do anything where it’s a federal monument . . . 10 years in

jail, monument or statue.” Id. At bottom, these remarks at a roundtable event do not indicate any

“Policy” of particular law enforcement tactics, as Plaintiffs allege.

                       2.      Absent such a policy, Plaintiffs cannot obtain declaratory or
                               injunctive relief.
       Because a “nebulous assertion” is all Plaintiffs have offered, their claims must be

dismissed. 8 In Haase, for example, the plaintiff alleged “one incident, ambiguous and partial


7
  See C-SPAN, President Trump Holds Law Enforcement Roundtable (July 13, 2020), available
at https://www.c-span.org/video/?473831-1/president-trump-holds-law-enforcement-roundtable.
Because Plaintiffs’ claims rely on these remarks, for which the authenticity of them being spoken
is not in question, the Court may consider them, even on a motion to dismiss. See Banneker
Ventures, LLC v. Graham, 798 F.3d 1119, 1133 & n.5 (D.C. Cir. 2015) (citing Clorox Co. P.R. v.
Proctor & Gamble Com. Co., 228 F.3d 24, 32 (1st Cir. 2000) (incorporating advertising copy
alleged to have been misleading); In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426
(3d Cir. 1997) (incorporating annual report where plaintiffs’ claim rested on report’s failure to
disclose facts); Kramer v. Time Warner Inc., 937 F.2d 767, 773-74 (2d Cir. 1991) (incorporating
documents alleged to contain misrepresentations forming basis of plaintiff's claim)).
8
  Plaintiffs’ failure to allege plausibly that “the Policy” exists is also grounds for dismissal under
Rule 12(b)(6), because an essential element of any case challenging a governmental policy is
identifying the policy. Cf. Tenacre Found. v. I.N.S., 78 F.3d 693, 696 (D.C. Cir. 1996) (affirming
denial of preliminary injunction where the “gravamen” the plaintiff’s complaint was “that INS has


                                                  15
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 18 of 47




statements from some of the participants, and three undocumented allegations of similar searches

elsewhere.” 835 F.2d at 910. Yet the D.C. Circuit in Haase found “nothing in the record that

plausibly supports the existence of the challenged policy, even accepting as true all material

allegations in the complaint.” Id. (alterations and quotation marks omitted). The Court of Appeals

agreed with the district court that the allegation of a “policy” was “altogether too phantasmal to

warrant discovery of the magnitude which would be necessary to bring such a covert ‘policy’ to

light,” id. (quoting opinion below), and thus the plaintiff lacked standing. Similarly, this case “must

be dismissed.” Id.

                                            *       *       *

        Plaintiffs lack standing to seek declaratory or injunctive relief against merely speculative

future injury. Plaintiffs’ individual experiences form no basis to fear such future injury, and their

invocation of a non-existent “Policy” cannot save the day. For this reason alone, the entire case

should be dismissed.

II.     PLAINTIFFS HAVE NOT ALLEGED ANY FINAL AGENCY ACTION.
        As demonstrated above, Plaintiffs lack standing to challenge future actions by Defendants.

But Plaintiffs’ failure to allege “certainly impending” harm is also fatal to their APA claims,

because they have failed to allege any “final agency action” within the meaning of the APA. See

5 U.S.C. § 701(b)(2) (citing id. § 551(13) (“agency action” includes “the whole or a part of an

agency rule, order, license, sanction, relief, or the equivalent or denial thereof, or failure to act.”));

id. § 704 (“Agency action made reviewable by statute and final agency action for which there is


adopted an unlawful ‘policy’ of denying R–1 visas to those engaged in ‘training’ while working
in a religious occupation,” which “allegedly burdens [the plaintiff’s] free exercise of its religious
rights,” because the court could “find no ‘policy’ of the sort described.”); see id. at 697 (“The main
point here is that the Kihu case in no way demonstrates that INS is enforcing an unlawful policy.”);
Martin v. Malhoyt, 830 F.2d 237, 255 (D.C. Cir. 1987) (affirming summary judgment for the
government against plaintiffs claim that “a pattern of arrests without cause pervades U.S. Park
Police practices,” but where the plaintiffs tendered nothing but their “personal encounters” and
“conclusory allegations”) (citing Carter v. District of Columbia, 795 F.2d 116, 123 (D.C. Cir.
1986) (affirming directed verdict because the “catalog of disquieting events [was] not sufficient to
demonstrate a pervasive pattern of police officer indulgence in the use of excessive force”)).


                                                   16
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 19 of 47




no other adequate remedy in a court are subject to judicial review.”) (emphasis added). The APA

provides for review of discrete agency action; it is not a means to pose “generalized complaints

about agency behavior.” Gerber Prod. Co. v. Perdue, 254 F. Supp. 3d 74, 83 (D.D.C. 2017)

(quoting Cobell v. Kempthorne, 455 F.3d 301, 307 (D.C. Cir. 2006)). Because Plaintiffs have not

alleged final agency action, Counts 1, 2, 6, and 9 should be dismissed.

       Agency actions are final if two independent conditions are met: (1) the action “mark[s] the

consummation of the agency’s decisionmaking process” and is not “of a merely tentative or

interlocutory nature;” and (2) it is an action “by which rights or obligations have been determined,

or from which legal consequences will flow.” Soundboard Ass’n v. Fed. Trade Comm’n, 888 F.3d

1261, 1267 (D.C. Cir. 2018) (quoting Bennett v. Spear, 520 U.S. 154, 177-78 (1997) (internal

quotation marks omitted); see also Scenic Am. v. U.S. Dep’t of Transp., 836 F.3d 42, 55-56 (D.C.

Cir. 2016). “An order must satisfy both prongs of the Bennett test to be considered final.” Sw.

Airlines Co. v. U.S. Dep’t of Transp., 832 F.3d 270, 275 (D.C. Cir. 2016). 9 Thus, “Bennett directs

courts to look at finality from the agency’s perspective (whether the action represents the

culmination of the agency’s decisionmaking) and from the regulated parties’ perspective (whether

rights or obligations have been determined, and legal consequences flow).” Soundboard Ass’n,

888 F.3d at 1271.

       Under the Bennett test, designating DHS employees under 40 U.S.C. § 1315 and deploying

them to Portland is not “final agency action.” From the agencies’ perspective, neither action

consummates Defendants’ decisionmaking process; rather, both are incremental steps toward

managing an unfolding law-enforcement crisis. Agency actions are consummate when they are

“not subject to further Agency review,” Sackett v. EPA, 566 U.S. 120, 127 (2012), and Defendants’

ongoing deployment can be augmented, curtailed, or rescinded at any time. From the public’s

9
  In Soundboard Association, the D.C. Circuit made clear that courts should not “bootstrap[]
Bennett’s second prong into its first.” 888 F.3d at 1272. Thus, the “impact” on regulated parties
under the second prong does not affect whether the agency’s decision is “final” under the first
prong. Id. (“The point where an agency’s decisionmaking process is complete cannot be pulled to
and fro by the gravity of any particular decision for an industry.”).


                                                17
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 20 of 47




perspective, neither Defendants’ designation nor their deployment determines anyone’s legal

rights or carries any legal consequence; no Plaintiff enjoys fewer legal rights, or has incurred any

additional legal obligation, by virtue of either action. For these simple reasons, Counts 1 and 2

must be dismissed.

       Nor does the future dispersal of any particular crowd on a given night, by federal agents

on the ground, satisfy the Bennett test. Cf. Am. Ass’n of Cosmetology Sch. v. Devos, 258 F. Supp.

3d 50, 65 (D.D.C. 2017) (“The fact that an agency will apply a regulation if certain events take

place in the future does not satisfy the final agency action requirement for purposes of an as-

applied challenge.”) (quoting Nat’l Wildlife Fed’n v. EPA, 945 F. Supp. 2d 39, 45 (D.D.C. 2013));

Friends of Animals v. Ashe, 174 F. Supp. 3d 20, 37 (D.D.C. 2016) (“[P]laintiffs’ prediction that

the agency will issue import permits to hunters in the future is not enough to establish an

application of the challenged ‘policy’ that causes or threatens harm to a particular

claimant. Accordingly, plaintiffs’ challenge involves neither an ‘agency action’ under section 702,

nor a ‘final agency action’ under section 704, and any allegations about the future implementation

of the Service’s alleged ‘policy’ are not yet ripe.”) (citing Nat’l Wildlife Fed’n, 497 U.S. at 891)

(citation omitted); Davis v. United States, 973 F. Supp. 2d 23, 30 (D.D.C. 2014) (“Here plaintiff

does not challenge final agency action. Rather, she merely seeks injunctive relief to compel two

specific federal employees to act in a certain way. Therefore, any APA claim that Davis might

have must also be dismissed.”)).

       Moreover, actions taken by individual agents do not qualify as final agency action. “In

evaluating the first Bennett prong,” a court must consider, among other things, “whether the action

is . . . only the ruling of a subordinate official.” Soundboard Ass’n, 888 F.3d at 1267

(quoting Abbott Labs. v. Gardner, 387 U.S. 136, 151 (1967)). Cf. Gerber Prod. Co. v. Perdue, 254

F. Supp. 3d 74, 84 (D.D.C. 2017) (“Guidance supplied by a lower-level official generally does not

qualify as a ‘final’ agency action, even if it proves influential.”) (citing Franklin v. Massachusetts,

505 U.S. 788, 797 (1992); Anglers Conservation Network v. Pritzker, 809 F.3d 664, 669-70 (D.C.

Cir. 2016)); Trudeau v. Fed. Trade Comm’n, 384 F. Supp. 2d 281, 295 (D.D.C. 2005) (“The APA


                                                  18
          Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 21 of 47




is the proper avenue for reviewing an agency’s action or decision. . . . However, the APA contains

no remedy whatsoever for constitutional violations committed by individual federal employees

unrelated to final agency action.”) (quoting Robbins v. Wilkie, 300 F.3d 1208, 1212 (10th Cir.

2002)).

          Finally, law-enforcement investigations and operations generally are not final agency

actions. 10 Another court in this district recognized that much in Afifi v. Lynch, 101 F. Supp. 3d 90

(D.D.C. 2015). In Afifi, the plaintiff challenged the warrantless installation of a GPS device on his

car. Id. at 95. Not only did the Plaintiff lack standing to pursue prospective relief, but he failed to

state an APA claim because he failed to challenge “final agency action.” Id. at 110 n.14. The court

observed that agency investigation is not typically, without more, final agency action. Id. (citing

Reliable Automatic Sprinkler Co. v. Consumer Prod. Safety Comm’n, 324 F.3d 726, 731-32 (D.C.

Cir. 2003) (holding that an agency’s investigation, prior to filing any administrative complaint,

was not “final agency action” because the agency “ha[d] not yet made any determination or issued

any order imposing any obligation on [Plaintiff], denying any right of [Plaintiff], or fixing any

legal relationship.”); ACLU v. NSA, 493 F.3d 644, 678 (6th Cir. 2007) (rejecting challenge to

“NSA’s warrantless interception of overseas communications, the NSA’s failure to comply with

FISA’s warrant requirements, and the NSA’s presumed failure to comply with FISA’s

minimization procedures.” for failure to allege “final agency action”)); see also Parsons v. U.S.

Dep’t of Justice, 878 F.3d 162, 169 (6th Cir. 2017) (finding that a gang designation was not “final

agency action” because it “does not result in legal consequences because it does not impose

10
  These steps are akin to agency investigations, without more, which are not final agency actions.
See Mobil Expl. & Producing U.S., Inc. v. Dep’t of Interior, 180 F.3d 1192, 1198-99 (10th Cir.
1999) (holding that initiation of an audit was not “final agency action”) (citing Veldhoen, 35 F.3d
at 225 (stating that, in a case involving a marine casualty reporting and investigation , “[a]n
agency's initiation of an investigation does not constitute final agency action”); CEC Energy Co.
v. Public Serv. Comm’n, 891 F.2d 1107, 1110 (3d Cir.1989) (concluding that agency’s
determination that it had jurisdiction to investigate a public utility contract was not definitive but
was merely a determination to commence an investigation); Aluminum Co. of Am. v. United States,
790 F.2d 938, 941 (D.C.Cir.1986) (“It is firmly established that agency action is not final merely
because it has the effect of requiring a party to participate in an agency proceeding.”)).


                                                  19
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 22 of 47




liability, determine legal rights or obligations, or mandate, bind, or limit other government

actors”).

       Because Plaintiffs have not alleged final agency action, they have no cause of action under

the APA. Counts 1, 2, 6, and 9 should be dismissed.

III.   PLAINTIFFS FAIL TO STATE PLAUSIBLE CLAIMS.
       Even if Plaintiffs had standing and a cause of action, their Complaint would have to be

dismissed for failure to state a claim. “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” IMAPizza, LLC v. At Pizza Ltd., 965 F.3d 871, 875 (D.C. Cir. 2020) (quoting Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

at 678 (quoting Twombly, 550 U.S. at 556).

                       Plaintiffs Have Not Plausibly Alleged that Defendants’ Deployment to
                       Portland Violates the Administrative Procedure Act (Counts 1, 2).
       Plaintiffs claim that Defendants’ designation of ICE and CBP employees to serve as FPS

officers, and Defendants’ deployment of those officers to Portland, violate the APA in two ways.

First, Plaintiffs claim in Count 1 that the deployment is not “in connection with the protection of

property owned or occupied by the Federal Government and persons on the property.” Compl.

¶¶ 77, 177 (quoting 40 U.S.C. § 1315(b)(1)). Second, Plaintiffs claim in Count 2 that § 1315 “is a

pretext.” Compl. ¶ 186.

                       1.      Relevant legal authority.
       Congress has authorized DHS to “protect the buildings, grounds, and property that are
owned, occupied, or secured by the Federal Government.” 40 U.S.C. § 1315(a). This security

mission is primarily carried out by the FPS. While engaged in their duties, FPS officers and agents

are authorized to conduct a wide range of law enforcement functions, including carrying firearms,

issuing warrants and subpoenas, conducting investigations on and off the federal property in


                                                 20
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 23 of 47




question, making arrests, and enforcing federal laws for the protection of persons and property. Id.

§ 1315(b)(2). The Secretary of DHS may also designate DHS employees “as officers and agents

for duty in connection with the protection of property owned or occupied by the Federal

Government and persons on the property, including duty in areas outside the property to the extent

necessary to protect the property and persons on the property.” Id. § 1315(b)(1). And one of the

expressed “Powers” under the statute is to “conduct investigations, on and off the property in

question, of offenses that may have been committed against property owned or occupied by the

Federal Government or persons on the property.” Id. § 1315(b)(2)(E).

       Further, Congress also delegated authority to DHS to issue regulations “necessary for the

protection and administration of property owned or occupied by the Federal Government and

persons on the property,” which regulations may include “reasonable penalties,” including fines

and imprisonment for not more than 30 days. Id. § 1315(c), (c)(2). Current regulations cover many

activities, including disorderly conduct on federal property (41 C.F.R. § 102-74.390); failing to

obey a lawful order (41 C.F.R. § 102-74.385); and creating a hazard on federal property (41 C.F.R.

§ 102-74.380(d)). The regulations also empower—and indeed require—federal agencies to control

access to federal property as necessary “to provide for the orderly conduct of Government

business.” Id. § 102-74.375.

                       2.      Defendants’ deployment does not violate 40 U.S.C.
                               § 1315(b)(1).
       Plaintiffs’ primary theory of liability is that, because § 1315 only allows federal agents to

deploy “to the extent necessary to protect the property and persons on the property,” it violates

that statute to adopt a policy of intimidating and deterring protesters because of their beliefs

through surveillance, unlawful force, and illegal arrests. Compl. ¶¶ 174-75. As detailed at length

above, Plaintiffs do not plausibly allege that any such “Policy” exists. For that reason alone, Count

1 should be dismissed.

       Plaintiffs’ secondary arguments fare no better. They allege that federal agents “have

extended their operations far from the immediate vicinity of the courthouse.” Compl. ¶ 96 (alleging


                                                 21
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 24 of 47




that federal agents have driven protesters as far as “five blocks away from the [federal]

courthouse”). Plaintiffs assume that federal law enforcement cannot issue or enforce dispersal

orders to anyone outside federal property, which is incorrect. DHS officers have authority to

“protect[]” federal property “in areas outside the property to the extent necessary to protect the

property and persons on the property,” 40 U.S.C. § 1315(b)(1), and to “enforce Federal laws and

regulations for the protection of persons and property” on and off federal property, id.

§ 1315(b)(2)(A). Similarly, the Marshals Service has “final authority regarding security

requirements for the judicial branch,” including “the security of buildings housing the judiciary.”

28 U.S.C. § 566(i). Similarly, the Marshals Service has “final authority regarding security

requirements for the judicial branch,” including “the security of buildings housing the judiciary.”

28 U.S.C. § 566(i). These statutes allow federal officers who have issued dispersal orders on

federal property to effectuate those orders off federal property to the extent necessary. See United

States v. Evans, 581 F.3d 333, 340 (6th Cir. 2009).

       Plaintiffs’ only specific account of extra-courthouse operations is on July 24, 2020, when

federal agents “drove the crowd more than two blocks away from the courthouse, declaring ‘This

is an unlawful assembly.’” Compl. ¶ 97. That is contradicted by the judicially noticeable account

of that evening’s protest by the Portland Police Bureau:

               At 11 p.m., group members began setting fires inside the fence that
               protects the Federal Courthouse. Several other people were seen
               shaking the fence, launching projectiles over the fence, and using
               different tools to try and dissemble the fence. Several people
               breeched the fence and Federal Police Officers came out to disperse
               the crowd. As Federal Police Officers dispersed the group they were
               hit with large projectiles, various incendiaries, and flashed with
               lasers.

               By 1 a.m., a couple hundred people returned to the fence protecting
               the Federal Courthouse. These people continued to set fires, cut and
               breech [sic] the fence, and launch commercial grade fireworks
               towards the Federal Courthouse. The Federal Police Officers once
               again exited the Federal Court house and dispersed the crowd.

               Although the Federal Police dispersed the crowd, several people


                                                22
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 25 of 47




               remained in the streets around the area of the Federal Courthouse
               and engaged in violent and criminal behavior. Because of this, at
               1:58 a.m., Portland Police issued public address announcements
               declaring an unlawful assembly. The announcements instructed the
               group to leave the area, moving to the north and the west. Many
               people stayed in the area and continued to light fires, and destruct
               federal courthouse property.
Portland Police Bureau, Fires and Criminal Activity Outside the Federal Courthouse (July 24,

2020), available at https://www.portlandoregon.gov/police/news/read.cfm?id=251024 (emphasis

added). 11 Not only does this account contradict Plaintiffs’, but it contradicts the notion that federal
agents are out to quell “peaceful protests.”

       Even assuming that federal agents have operated a few blocks away from federal property,

that hardly evidences a policy of “taking over” Portland or “quelling” protests writ large. There

are nightly protests all over Portland, and there is no allegation that federal law enforcement has

taken action against any protest that did not immediately threaten federal property or federal

agents. That is precisely Congress’ mandate in § 1315, and Count 1 should be dismissed. 12

                       3.      Defendants’ deployment is not pretextual.
       Plaintiffs also claim that Defendants’ invocation of § 1315 is pretextual, and therefore that

Defendants’ deployment to Portland was arbitrary and capricious. Compl. ¶¶ 181-87 (Count 2).

11
  Again, Plaintiffs have put these facts in issue, citing no sources, and the Court is allowed—even
on a motion to dismiss—to take judicial notice of the actual story. CREW, 924 F.3d at 607 (citing
Kaspersky Lab, 909 F.3d at 464). “[A] police report is a public record subject to judicial notice. In
re SAIC Backup Tape Data Theft Litig., 45 F. Supp. 3d 14, 20 (D.D.C. 2014) (citing Kaempe v.
Myers, 367 F.3d 958, 965 (D.C. Cir. 2004)); accord Cobin v. Hearst-Argyle Television, Inc., 561
F. Supp. 2d 546, 550-51 (D.S.C. 2008).
12
   To the extent Plaintiffs challenge the particulars of Defendants’ deployment to Portland, such
determinations are committed to agency discretion by law and thus unreviewable under the APA,
5 U.S.C. § 701(a)(2).On its face, the statute provides the Secretary of Homeland Security with
discretion to designate and deploy officers. 40 U.S.C. § 1315(b)(1) (“The Secretary may designate
employees . . . .”) (emphasis added); id. § 1315(d)(1) (“On the request of the head of a Federal
agency having charge or control of property owned or occupied by the Federal Government, the
Secretary may detail officers and agents designated under this section for the protection of the
property and persons on the property.”) (emphasis added). The enumerated “powers” given to
designated employees are similarly discretionary. Id. § 1315(b)(2) (“While engaged in the
performance of official duties, an officer or agent designated under this subsection may . . . .”)
(emphasis added).


                                                  23
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 26 of 47




That claim fails, in principal part, because Defendants’ deployment is permitted by § 1315, as

explained above.

       Plaintiffs also allege that DHS’s true motive is to implement “the Policy” of “quell[ing]

protests against police brutality and systemic racism.” Compl. ¶ 185. As detailed at length above,

“the Policy” does not exist. Moreover, the actions alleged by Plaintiffs are inconsistent with such

a policy. If Defendants’ goal were to quell all peaceful protests, then Defendants would not wait

until protests turned violent before dispersing the crowds—as illustrated by the representative

police report above. Plaintiffs also ignore the compelling reasons to send additional agents to

Portland, amply demonstrated in that police report: rioters shaking the fence around the federal

courthouse; cutting and attempting to breach that fence; and launching projectiles toward the

federal courthouse.

       Given these facts, Plaintiffs have not plausibly alleged a “disconnect between the decision

made and the explanation given.” Cf. Dep’t of Com. v. New York, 139 S. Ct. 2551, 2576 (2019).

This Court’s review is “deferential,” id., and Plaintiffs have alleged no facts to show that something

other than the threat to federal property, and the legal imperative under § 1315 to protect such

property, prompted Defendants’ deployment to Portland.

                       Plaintiffs Have Not Plausibly Alleged that Defendants Violated
                       Plaintiffs’ First Amendment Rights (Count 3).
       Plaintiffs claim in Count 3 that Defendants have violated Plaintiffs’ First Amendment

rights. Compl. ¶¶ 188-92. Once again, Plaintiffs rely on an un-cited “practice” that simply does

not exist and has not been plausibly pled, which is enough to dismiss this claim for declaratory

and injunctive relief. Nevertheless, Plaintiffs’ specific theories fail for the following reasons.

       First, Plaintiffs allege that Defendants have “threatened violence against protesters

engaged in public demonstrations,” which constitutes unlawful retaliation in violation of the First

Amendment. Compl. ¶ 190 (citing Aref v. Lynch, 833 F.3d 242, 258 (D.C. Cir. 2016)). Setting

aside that there is no well-pled allegation of threatened violence against peaceful demonstrations,

and that dispersing rioters has been the exception, not the rule, Plaintiffs fail to allege the second


                                                  24
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 27 of 47




element in Aref: that Defendants have retaliated sufficiently to deter a person of ordinary firmness

from speaking again. While suggesting “other things” broadly, Plaintiffs only specifically allege

“a policy of arresting protesters without probable cause in retaliation for their First Amendment-

protected activity.” Id. (citing Nieves v. Bartlett, 139 S. Ct. 1715 (2019); Lozman v. City of Riviera

Beach, 138 S. Ct. 1945 (2018)). 13

       Upon examination, however, Plaintiffs’ allegations of widespread “unlawful warrantless

arrests” fall short. See generally Compl. ¶¶ 102-10. While suggesting “[m]any of these arrests have

been made,” Plaintiffs only identify one incident: the July 15, 2020, arrest of Mark Pettibone. See

id. Defendants are unable, in this procedural posture, to contest the facts alleged in these

paragraphs. But suffice it to say, even if Mr. Pettibone’s detention was unjustified, that does not

suggest a federal policy susceptible to declaratory or injunctive relief. Cf. Wood v. Moss, 572 U.S.

744, 763-64 (2014) (Ginsburg, J., for a unanimous Court) (“We therefore decline to infer from

alleged instances of misconduct on the part of particular agents an unwritten policy of the Secret

Service to suppress disfavored expression, and then to attribute that supposed policy to all field-

level operatives.”); Martin, 830 F.2d at 255 (“One instance, however egregious, does not a pattern

or practice make.”). 14
       Second, Plaintiffs allege that “Defendants’ violent actions, and threats of future violent

13
   The critical difference between these two cases is that in Nieves, the plaintiff challenged an ad
hoc arrest, whereas in Lozman the plaintiff challenged an alleged “official municipal policy” of
retaliation. Nieves, 139 S. Ct. at 1722. In the latter situation, the Court was clear that evidence of
such a policy is required. Lozman, 138 S. Ct. at 1954.
14
  This is equally clear in the analogous area of State or local liability under § 1983 and Monell.
See Oklahoma City v. Tuttle, 471 U.S. 808, 823-24 (1985) (“Proof of a single incident of
unconstitutional activity is not sufficient to impose liability under Monell, unless proof of the
incident includes proof that it was caused by an existing, unconstitutional municipal policy, which
policy can be attributed to a municipal policymaker.”); Jackson v. City of Hearne, 959 F.3d 194,
204 (5th Cir. 2020) (“But a single incident doesn’t establish a custom or policy.”); Calhoun v.
Ramsey, 408 F.3d 375, 380 (7th Cir. 2005) (a Monell “claim requires more evidence than a single
incident to establish liability”); Losch v. Borough of Parkesburg, 736 F.2d 903, 911 (3d Cir. 1984)
(“A policy cannot ordinarily be inferred from a single instance of illegality such as a first arrest
without probable cause.”) (citing Walters v. City of Ocean Springs, 626 F.2d 1317, 1323 (5th Cir.
1980); Turpin v. Mailet, 619 F.2d 196, 202 (2d Cir. 1980)).


                                                 25
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 28 of 47




actions, are based on the viewpoint being expressed by the demonstrators.” Compl. ¶ 191 (citing

Bible Believers v. Wayne Cnty., 805 F.3d 228 (6th Cir. 2015) (en banc)). The exemplar case cited

by Plaintiffs involved a “scenario” known as “the heckler’s veto,” in which “police silence a

speaker to appease the crowd and stave off a potentially violent altercation.” Bible Believers, 805

F.3d at 234. In that case, for example, police had silenced a small group of Christian evangelicals

to avoid a conflict with the Muslim crowds they were heckling. Id. It was undisputed that the police

had silenced one group’s speech because of the other group’s “negative reaction” to that speech.

Id. at 247. There is no allegation here, by contrast, that the government is acceding to one group’s

plea to silence another; the “heckler’s veto” jurisprudence is simply irrelevant.

       Even under the Bible Believers framework, Plaintiffs’ allegations fail. That case affirms

that “time, place, and manner restrictions that are content-neutral” are valid speech restrictions. Id.

In this case, there are no allegations that Defendants’ actions were content-based. There is no

allegation, for example, that Defendants dispersed some protesters who were lighting fires on

federal property but not other protesters who were doing the same. There is no allegation that

protesters who shone lasers in officers’ eyes were arrested, while counter-protesters who did the

same thing were not.

       Absent some viewpoint- or content-based motivation, it is well understood that

“government officials may stop or disperse a protest when faced with an ‘immediate threat to

public safety, peace, or order.’” Edrei v. Maguire, 892 F.3d 525, 541 (2d Cir. 2018) (quoting

Cantwell v. Connecticut, 310 U.S. 296, 308 (1940)); accord Collins v. Jordan, 110 F.3d 1363,

1371 (9th Cir. 1996). This presents an “obvious alternative explanation,” Twombly, 550 U.S. at

567, for the past and future harms that Plaintiffs allege: they were, and could later be, incidentally

exposed to lawful crowd-control munitions. Consistent with the First Amendment, the government

may impose restrictions to “contain or disperse demonstrations that have become violent or

obstructive.” Washington Mobilization Committee v. Cullinane, 566 F.2d 107, 119 (D.C. Cir.

1977) (stating that it is “axiomatic” that “the police may, in conformance with the First

Amendment, impose reasonable restraints upon demonstrations to assure that they be peaceful and


                                                  26
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 29 of 47




not obstructive”); see Cantwell v. Connecticut, 310 U.S. 296, 308 (1940) (“When clear and present

danger of riot, disorder, interference with traffic upon the public streets, or other immediate threat

to public safety, peace, or order, appears, the power of the state to prevent or punish is obvious.”);

Carr v. Dist. of Columbia, 587 F.3d 401, 410 n.6 (D.C. Cir. 2009) (noting that “where

demonstrations turn violent, they lose their protected quality as expression under

the First Amendment”) (quoting Grayned v. City of Rockford, 408 U.S. 104, 116 (1972)).

       Because Plaintiffs have not alleged plausibly that Defendants are either conducting

widespread, unlawful arrests, or discriminating against any particular viewpoint, Plaintiffs’ First

Amendment claims should be dismissed.

                       Plaintiffs Have Not Stated Plausible Fourth or Fifth Amendment
                       Claims (Counts 4, 5, 6).
       Plaintiffs claim in Count 4 that “Defendants have adopted a practice of deploying physical

force, without provocation or legal grounds to do so, to compel demonstrators to move,” in

violation of the Fourth Amendment’s prohibition on unreasonable searches and seizures. Compl.

¶¶ 194-95. Alternatively, Plaintiffs claim in Count 5 that the same “practice” violates the Fifth

Amendment’s prohibition on “arbitrary government action.” Id. ¶¶ 199-200. And in Count 6,

Plaintiffs allege that Defendants’ “Policy” violates the APA, insofar as it was “contrary to

constitutional right, power, privilege, or immunity.” Id. ¶¶ 203-04 (quoting 5 U.S.C. § 706(2)(B)).
       As noted above, Plaintiffs have sought only injunctive and declaratory relief, including

under their Fourth and Fifth Amendment claims. 15 But as explained above, Plaintiffs lack standing

to obtain such relief. The “threatened injury” of future Fourth Amendment violations must be


15
  Plaintiffs do not seek money damages, nor could they, since the individual defendants are all
named in their official capacities. Official-capacity claims are in essence claims against the United
States itself. See Kentucky v. Graham, 473 U.S. 159, 165-66 (1985); Gilbert v. DaGrossa, 756
F.2d 1455, 1458 (9th Cir. 1985). “Federal constitutional claims for damages are cognizable only
under Bivens, which runs against individual government officials personally.” Loumiet v. United
States, 828 F.3d 935, 945 (D.C. Cir. 2016) (citing FDIC v. Meyer, 510 U.S. 471, 482 (1994)).
Otherwise, “sovereign immunity shields the Federal Government and its agencies from suit.”
DeBrew v. Atwood, 792 F.3d 118, 124 (D.C. Cir. 2015) (quoting Meyer, 510 U.S. at 475).


                                                 27
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 30 of 47




“certainly impending” and not merely “possible.” Clapper, 568 U.S. at 409 (quoting Whitmore v.

Arkansas, 495 U.S. 149, 158 (1990)). But Plaintiffs primarily allege past conduct by federal

officers: tear gas, pepper spray, flash-bang grenades, rubber bullets, and projectile munitions such

as paintballs. See Compl. ¶¶ 45, 48–50, 97, 111, 114, 159–63. These past incidents do not confer

standing to seek prospective injunctive relief. Nor does Plaintiffs’ “fear” that they will be harmed

by similar actions in the future, see id. ¶¶ 152, 160, 165, 166; see also id. ¶ 114 (alleging that

“[f]ederal agents in Portland use tear gas in a predictable pattern”), which is mere “conjectur[e].”

Lyons, 461 U.S. at 102; see id. at 107 n.8 (“It is the reality of the threat of repeated injury that is

relevant to the standing inquiry, not the plaintiff’s subjective apprehensions.”). Plaintiffs have not

asserted that there is a certainly impending threat that federal officers will continue this conduct in

the future—even assuming that it was unconstitutional. As such, plaintiffs lack standing to pursue

injunctive relief. The claim for a declaratory judgment should be dismissed for the same reasons.

See Fair Emp. Council of Greater Wash., Inc. v. BMC Mktg. Corp., 28 F.3d 1268, 1273 (D.C. Cir.

1994) (holding that Lyons applies to requests for declaratory relief).

       Even assuming arguendo that Plaintiffs have standing to pursue a Fourth Amendment

claim, their claim is not plausible on its face. To demonstrate excessive force, Plaintiffs must show

that the officers’ use of force was objectively unreasonable under the circumstances. Graham v.

Connor, 490 U.S. 386, 397 (1989). That showing requires “a careful balancing of ‘the nature and

quality of the intrusion on the individual’s Fourth Amendment interests’ against the countervailing

governmental interests at stake.” Id. at 396 (quoting Tennessee v. Gardner, 471 U.S. 1, 8 (1985)).

Law enforcement officials may act to control a demonstration collectively “if it is substantially

infected with violence or obstruction.” Wash. Mobilization Comm. v. Cullinane, 566 F.2d 107, 120

(D.C. Cir. 1977); see also Grayned v. City of Rockford, 408 U.S. 104, 116 (1972) (“[W]here

demonstrations turn violent, they lose their protected quality as expression under the First

Amendment.”).

       The complaint states throughout that Plaintiffs and others were peacefully exercising their

right to protest, and that some of these protesters were subjected to tear gas and other uses of force.


                                                  28
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 31 of 47




See Compl. ¶¶ 4, 16, 47, 50-51, 111, 116, 154, 159, 166, 199-200. Nowhere does the Complaint

allege that the entirety of the crowds protesting in downtown Portland were peaceful and devoid

of violence, vandalism, or other unlawful behavior. Indeed, the complaint appears to acknowledge

that not all protesters have remained peaceful. Id. ¶ 166 (“[F]ederal officers have used tear gas and

less-lethal weapons indiscriminately at the crowd—even against peaceful protesters who are not

on federal property.”); see also PPB, Fires and Criminal Activity Outside the Federal Courthouse

(July 24, 2020), supra. As such, the federal agents were justified in dispersing the entire crowd,

including violent and nonviolent protesters, and Plaintiffs have not plausibly alleged that the use

of crowd-control devices like tear gas was excessive under the circumstances.

       Plaintiffs also claim that the federal agents violated the Fourth Amendment by arresting

protesters without a warrant and without probable cause. See id. ¶¶ 95, 102-10, 195. This claim

fails because the only seizure instance alleged in the complaint was of one individual—Mark

Pettibone—who is not a Plaintiff in this case. See id. ¶¶ 103-05. There is no allegation that any

Plaintiff has been arrested by federal officers. The complaint states that some Plaintiffs fear being

seized in the future, see id. ¶¶ 161, 163, 165, 167, 195, but as with the excessive force claims, fear

of future harm is insufficient to establish standing, see Lyons, 461 U.S. at 107 n.8.

       Plaintiffs also appear to assert a claim stemming from “surveillance” of protesters. See

Compl. ¶¶ 95, 99-101. The complaint does not allege that any Plaintiff has been surveilled, nor

does it allege that such surveillance would be an unconstitutional “search” in violation of the

Fourth Amendment. See, e.g., United States v. Jones, 565 U.S. 400, 404–11 (2012). The threadbare

allegations in the complaint therefore do not state a plausible claim for relief on this theory.

       Finally, Plaintiffs’ invocation of an “alternative” claim under the Fifth Amendment’s Due

Process Clause adds nothing to the foregoing Fourth Amendment analysis. See Compl. ¶¶ 197-201

(Count 5). The Complaint cites City of Sacramento v. Lewis, 523 U.S. 833, 845 (1998), for the

proposition that the “[u]s[e of] physical force . . . violates Plaintiffs’ rights under the Fifth

Amendment to the U.S. Constitution to be free from arbitrary government action.” Compl. ¶ 200.

Lewis, however, did not involve allegations of excessive use of force, but rather dealt with high-


                                                 29
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 32 of 47




speed chases. Lewis, 523 U.S. at 842. The Supreme Court in that case noted that “[s]ubstantive

due process analysis is . . . inappropriate . . . if [the] claim is ‘covered by’ the Fourth Amendment.”

Id. at 843. Count 5 focuses only on use of force, which is covered by the Fourth Amendment.

“Because the Fourth Amendment provides an explicit textual source of constitutional protection

against this sort of physically intrusive governmental conduct, that Amendment, not the more

generalized notion of ‘substantive due process,’ must be the guide for analyzing these claims.” See

Graham, 490 U.S. 395. Count 5 should therefore be dismissed.

                                          *       *       *

       Because none of Counts 3-6 states a constitutional claim for relief that is plausible on its

face, Count 6 (alleging that the same actions violate the APA as “contrary to constitutional right,

power, privilege, or immunity”) must also be dismissed.

                       Mr. Wolf Lawfully Serves as Acting Secretary Under the HSA and
                       Relevant Agency Orders of Succession.
       Plaintiffs claim that Mr. Wolf’s service as Acting Secretary violates the Homeland Security

Act (“HSA”), Compl. ¶¶ 215-20, and that his exercise of the functions and duties of the Secretary

of Homeland Security violates the Appointments Clause of the Constitution because he has not

been confirmed by the Senate to serve in that position and because “there is no legal basis for him

to exercise the functions and duties of that office,” id. ¶¶ 211-14. Accordingly, Plaintiffs allege
that Mr. Wolf “lacked authority to promulgate the Policy or to designate and deploy DHS

employees as FPS agents,” id. ¶ 129, and therefore claim that his attempts to do so were unlawful,

id. ¶¶ 214, 220. Similarly, Plaintiffs claim that, because Mr. Wolf was not lawfully serving as

Acting Secretary, those same actions were unlawful under the APA. Id. ¶ 222. These claims rest

upon the allegation that when the last Senate-confirmed Secretary of Homeland Security, Kirstjen

Nielsen, resigned her position, Kevin McAleenan unlawfully assumed the position of Acting

Secretary and thus had no authority to designate the order of succession that Mr. Wolf currently

serves under. See id. ¶¶ 139, 142, 145-49.

       Plaintiffs’ claims fail. The very documents they reference in their Complaint show that Mr.


                                                  30
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 33 of 47




Wolf is lawfully serving as Acting Secretary. On April 9, 2019, then-Secretary of Homeland

Security Nielsen exercised her authority under the HSA, 6 U.S.C. § 113(g)(2), to designate a new

order of succession that governed all vacancies in the office of Secretary. See Decl. of Juliana

Blackwell ¶ 2, Ex. 1, Designation of an Order of Succession for the Secretary (Apr. 9, 2019)

(“April 2019 Order”). Under that order, Mr. McAleenan, as the Senate-confirmed CBP

Commissioner, began serving as Acting Secretary when Ms. Nielsen resigned. See April 2019

Order at 2 (listing the CBP Commissioner third in line, behind the Deputy Secretary and Under

Secretary for Management); Decl. of Neal Swartz ¶ 5 (explaining that the offices of Deputy

Secretary and Under Secretary for Management were vacant when Ms. Nielsen resigned). In turn,

Acting Secretary McAleenan later exercised his authority under § 113(g)(2) and amended the

succession order. See Blackwell Decl. ¶ 4, Ex. 3, Amendment to the Order of Succession for the

Secretary (Nov. 8, 2019) (“November 2019 Order”). Under that order, Mr. Wolf, as the Senate-

confirmed Under Secretary for Strategy, Policy, and Plans, began serving as Acting Secretary

when Mr. McAleenan resigned. Mr. Wolf is therefore lawfully serving as Acting Secretary, and

he thus had the authority to take the actions that Plaintiffs challenge.

                       1.      Former Secretary Nielsen’s April 9 Order Designated an
                               Order of Succession That Applied When She Resigned.
       Under the HSA, when both the office of the Secretary and the office of the Deputy

Secretary are vacant, “the Under Secretary for Management shall serve as the Acting Secretary.”

See 6 U.S.C. § 113(g)(1). The HSA then allows the Secretary to “designate such other officers of

the Department in further order of succession to serve as Acting Secretary.” Id. § 113(g)(2).

Plaintiffs concede that the Secretary has this power, see Compl. ¶ 133, and they agree that the CBP

Commissioner was listed third (behind the Deputy Secretary and Under Secretary for

Management) in the list of officials that Ms. Nielsen set out in her April 9 order, see id. ¶ 140.

Plaintiffs instead allege that Executive Order (“EO”) 13753—and not the order that Ms. Nielsen

designated on April 9—controlled the order of succession applicable when a Secretary resigned.

See id. ¶ 141. And because Mr. McAleenan was not next in line under EO 13753, Plaintiffs allege


                                                 31
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 34 of 47




that he had no authority to designate the order of succession that Mr. Wolf currently serves under.

Id. ¶¶ 142-49. That argument is incorrect—Ms. Nielsen designated the first-ever § 113(g)(2) order

of succession on April 9, and it superseded EO 13753 as a matter of law.

       Plaintiffs allege that Ms. Nielsen amended only Annex A, which sets the order of

delegation of authority under certain circumstances; Plaintiffs claim that Ms. Nielsen did not,

however, separately designate an order of succession that applied when a Secretary resigned. Id.

¶¶ 140-41. Plaintiffs’ allegations about the legal effect of Ms. Nielsen’s April 9 order are legal

conclusions, and the Court should disregard those allegations. See Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). By its plain terms, the April 9 order—which designated an order of succession under

6 U.S.C. § 113(g)(2)—applies to more than the limited circumstances under Annex A, and it

governed the order of succession when Ms. Nielsen resigned.

       In the April 9 order, Ms. Nielsen designated an order of succession that applied to all

vacancies regardless of reason. See generally April 2019 Order. The order says five times that Ms.

Nielsen was designating an order of succession for the office of the Secretary, including in the

subject line of the memorandum, the title of the order, and the text of each. Id. at 1-2. The order’s

unqualified language shows that it applied to all vacancies. Thus, Ms. Nielsen’s April 2019 signed

order—not EO 13753, as Plaintiffs allege—controlled the succession order when Ms. Nielsen

resigned.

       Beyond the unqualified language in the April 9 order, the provision she relied on

(§ 113(g)(2)) shows that she changed more than just the delegation of authority that applied “in

the event of disaster or catastrophic emergency,” which is when Annex A applies. Section

113(g)(2) empowers the Secretary to designate an “order of succession” for officers to serve as

Acting Secretary in the event of a vacancy. Ms. Nielsen’s order expressly cites this statutory

authority three times. See April 2019 Order at 1-2. Crucially, an order of succession is different

from a delegation of authority. The HSA reflects this: a different provision, 6 U.S.C. § 112(b)(1),

empowers the Secretary to delegate her authority to other officials in the agency even when the

Secretary continues to occupy her office. Further, Plaintiffs state no reason that Ms. Nielsen would


                                                 32
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 35 of 47




have invoked her § 113(g)(2) authority to designate the order of succession (and repeatedly stated

that she was doing so) if she was merely amending the order for delegated authority during an

emergency.

       The legal effect of the April 9 order is even clearer when it is read in the context of earlier

revisions to DHS Delegation 00106, which is an administrative document that is periodically

updated and meant to consolidate and maintain in a single document the orders of succession and

delegations of authority for many senior positions in DHS. See Swartz Decl. ¶ 4. Plaintiffs rely on

the structure of DHS Delegation 00106 in arguing that EO 13753 controlled the order of succession

when Ms. Nielsen resigned. See Compl. ¶ 134 (alleging that § II.A of DHS Delegation 00106

provided that EO 13753 controlled the order of succession when a Secretary resigned); id. ¶ 137

(alleging that § II.B of DHS Delegation 00106 set out a list of officials—in Annex A—who would

exercise the Secretary’s delegated authority when the Secretary was unavailable to act during a

disaster or catastrophic emergency); id. ¶¶ 140-41 (alleging that the April 9 order only amended

Annex A, and thus § II.B of DHS Delegation 00106, without altering § II.A, meaning EO 13753

still controlled the order of succession when a Secretary resigned). 16 That same structure and

context of DHS Delegation 00106, as well as a congressional amendment to the HSA, makes clear

that Ms. Nielsen did more than amend Annex A.

       On December 15, 2016, then-Secretary Jeh Johnson signed Revision 8 to DHS Delegation

00106. See Blackwell Decl. ¶ 5, Ex. 4, DHS Orders of Succession and Delegations of Authorities

for Named Positions, DHS Delegation No. 00106, Revision No. 08 (Dec. 15, 2016) (“Revision 8”)

16
   Plaintiffs cite Revision 8.5 to DHS Delegation 00106 and then refer to Revision 8.5 as “DHS
Orders.” See Compl. ¶ 134. Ms. Nielsen never signed Revision 8.5. See Blackwell Decl. ¶ 3, Ex.
2, DHS Orders of Succession and Delegations of Authorities for Named Positions, DHS
Delegation No. 00106, Revision No. 08.5 (Apr. 10, 2019). As explained, DHS Delegation was last
signed by then-Secretary Johnson on December 16, 2016. On April 10, 2019, DHS Delegation
00106 was updated with Revision 8.5 to reflect Ms. Nielsen’s April 9 order, see Swartz Decl. ¶ 4,
but Revision 8.5 did not accurately capture Ms. Nielsen’s order. Rather, in Revision 8.5, § II.A
was unchanged and said that EO 13753 would govern the order of succession when the Secretary
resigned. But this is irrelevant because Ms. Nielsen’s signed order is the controlling document,
and that signed order superseded EO 13753 as a matter of law.


                                                 33
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 36 of 47




(signed at page 3). This signed revision addressed two different kinds of orders: (1) an order of

succession, meaning a list of officials who could become Acting Secretary in the event of a

vacancy, and (2) an order for delegating authority, meaning a list of officials who could exercise

the Secretary’s authority during a disaster or catastrophic emergency. Id. at 1, § II.A-B.

       First, § II.A of Revision 8 explained that, “[i]n case of the Secretary’s death, resignation,

or inability to perform the functions of the Office,” the order of succession would be governed by

EO 13753. This was not an order of the Secretary and did not invoke any authority vested in the

Secretary, because under the HSA that existed at that time, the Secretary had no authority to

designate an order of succession. At that time, only the President had the authority (under the

FVRA) to designate an order of succession. See 5 U.S.C. § 3345(a)(2)-(3) (allowing the President

to designate an acting official). Section II.A thus expressly tracked the FVRA: it noted that the

President’s order of succession in EO 13753 would apply to a vacancy covered by the FVRA.

Section II.A even listed the same triggering events as the FVRA. Compare 5 U.S.C. § 3345(a),

with Revision 8 at 1, § II.A. After Mr. Johnson signed Revision 8, Congress gave the Secretary the

power to designate an order of succession that would apply “[n]otwithstanding” the FVRA. See

National Defense Authorization Act for Fiscal Year 2017, Pub. L. No. 114-328, § 1903, 130 Stat.

2000 (2016) (codified at 6 U.S.C. § 113(g) (Dec. 23, 2016)).

       Second, in § II.B of Revision 8, Mr. Johnson separately exercised his own authority under

6 U.S.C. § 112(b)(1)—authority that the Secretary had possessed since the original enactment of

the HSA in 2002 and creation of the Secretary’s position, see Pub. L. No. 107-296, § 102(b)(1),

116 Stat. 2135, 2142 (Nov. 25, 2002)—and delegated the authorities of his office to a list of

officials in the event that he was temporarily “unavailable to act during a disaster or catastrophic

emergency.” That list was set out in Annex A. This was not an order of succession—the

circumstances addressed by § II.B are not the kind of vacancy that would trigger the FVRA, and

the § II.B delegation would not make someone exercising that authority an Acting Secretary. Cf.

English v. Trump, 279 F. Supp. 3d 307, 322 (D.D.C. 2018) (“Defendants argue, with some force,

that [unavailability to act is] commonly understood to reflect a temporary condition, such as not


                                                34
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 37 of 47




being reachable due to illness or travel,” rather than a permanent condition such as a vacancy.),

appeal dismissed, 2018 WL 3526296 (D.C. Cir. July 13, 2018). It is clear from the text of federal

statutes governing DHS that orders of delegation and succession are distinct, as 6 U.S.C. § 112(b)

by its terms addresses delegation but Congress then enacted the separate provision giving the

Secretary power to issue succession orders in 6 U.S.C. § 113 on December 23, 2016. Secretary

Johnson thus had no statutory authority at the time he issued the delegation order on December 16,

2019, to designate an order of succession.

       This context, along with the text of the April 9 order, shows that when then-Secretary

Nielsen changed Annex A’s list of officers, she also provided that Annex A would now perform

two separate roles. It would both (1) designate the agency’s first order of succession under

§ 113(g)(2) and (2) amend the list of officials in the order for delegation of authority. Ms. Nielsen

must have been treating pre-existing Annex A as relevant to both delegation and succession, as at

the time of the most-recent amendment to Annex A, DHS Secretaries would have had power only

to impact delegation orders, and § II.B could not have encompassed succession matters.

       As to the first role, Ms. Nielsen established the first order of succession under § 113(g)(2);

it would apply in the case of a vacancy that would otherwise have been covered by the FVRA.

Before Ms. Nielsen’s order, there was no order of succession under § 113(g)(2). Rather, as

acknowledged by § II.A of Revision 8, the President’s order of succession under EO 13753

governed when the Secretary’s office was vacant, because then-Secretary Johnson lacked the

authority to create an order of succession. Thus, when Ms. Nielsen thrice invoked § 113(g)(2), she

exercised the Secretary’s authority under that statute and designated an order of succession that

applied “[n]otwithstanding” the FVRA. See 6 U.S.C. § 113(g)(2). As a matter of law, that order of

succession superseded EO 13753’s FVRA order. Because § II.A was merely descriptive and was

never an order from a Secretary, there was no need for Ms. Nielsen to amend expressly § II.A.

Rather, to designate an order of succession for the office of the Secretary, she only needed to

exercise her authority under § 113(g)(2), which she did.

       The text of Ms. Nielsen’s order cited § 113(g)(2) and used that authority to “designate the


                                                 35
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 38 of 47




order of succession for the Secretary of Homeland Security as follows.” April 2019 Order at 2.

The order that “follows” was the amended list of officials in Annex A. Id. Annex A was also

introduced with another clause and title showing that it would simultaneously continue to serve its

original function as an order for delegation of authority. Id. But Annex A’s amended list was

followed by a new provision that had not appeared in the delegation-only version of Annex A. The

new provision noted that “[n]o individual who is serving in an office herein listed in an acting

capacity, by virtue of so serving, shall act as Secretary pursuant to this designation.” Id. That

reference to a “designation”—rather than a “delegation”—is yet another textual and structural

acknowledgment that Annex A had executed the Secretary’s new authority under § 113(g)(2). See

6 U.S.C. § 113(g)(2) (authorizing the Secretary to “designate such other officers . . . in further

order of succession to serve as Acting Secretary”).

       As to the second role, Ms. Nielsen’s order changed the order for delegation of authority in

the case of a disaster or catastrophic emergency by issuing a new version of Annex A. To do so,

Ms. Nielsen did not need to expressly invoke § 112(b)(1), any more than Mr. Johnson had, because

Annex A (via § II.B) already was, by its terms, a delegation of authority. Thus, by changing the

officials listed in Annex A, she changed the order of delegation. But, by her express invocation of

§ 113(g)(2), Annex A’s list would serve two different functions when Ms. Nielsen resigned: both

the order of succession and the order for delegation of authority.

       To be sure, when Mr. McAleenan amended the order of succession on November 8, he

expressly said that Annex A governs when a Secretary resigns. See November 2019 Order; see

also Compl. ¶ 145. But while this clarified Annex A’s role, Mr. McAleenan’s order did more than

that: it also changed the actual order of succession. Thus, it is not as though the sole purpose of

Mr. McAleenan’s order was to address when Annex A governs. Nor does this clarifying language

change the legal effect of Ms. Nielsen’s April 9 order—Ms. Nielsen’s order superseded EO 13753

as a matter of law.

       As explained, Ms. Nielsen’s order designated the order of succession under 6 U.S.C. §

113(g)(2). That is the best reading of the order, which is buttressed by its context and the fact that


                                                 36
          Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 39 of 47




all officials at the time understood Ms. Nielsen to be amending the succession order to provide

that McAleenan would serve as Acting Secretary upon her resignation. Indeed, on April 10, DHS,

through its General Counsel, sent a notice to the Senate as required by the HSA, 6 U.S.C. §

113(g)(3), and the FVRA, 5 U.S.C. § 3345 et seq., stating that the Office of the Secretary position

had become vacant and listing Kevin McAleenan as the Acting Officer. See Swartz Decl. ¶ 7, Ex.

1, Letter from Neal J. Swartz, Associate General Counsel for General Law, DHS, to Hon. Michael

R. Pence, President of the Senate (Apr. 11, 2019). The notice listed the authority for the acting

designation as 6 U.S.C. § 113(g)(2). Id. at 2. To the extent that the order is genuinely ambiguous,

this Court should give significant weight to the Department’s official contemporaneous

understanding and implementation of the Order. Cf. Kisor v. Wilkie, 139 S. Ct. 2400, 2415-18

(2019).

          Plaintiffs may rely on Casa de Maryland v. Trump, No. 8:20-cv-02118-PX, 2020 WL

5500165, at *20-23 (D. Md. Sept. 11, 2020), and Immigrant Legal Resource Center v. Wolf, No.

20-cv-05883-JSW, 2020 WL 5798269, at *7-8 (N.D. Cal. Sept. 29, 2020), which both concluded

that by amending Annex A, Ms. Nielsen’s order only amended § II.B of DHS Delegation 00106.

See also Nw. Immigrant Rts. Project v. USCIS, No. CV 19-3283 (RDM), 2020 WL 5995206, at

*14 (D.D.C. Oct. 8, 2020) (“assum[ing], without deciding,” the same). But those courts

erroneously confused orders of succession and delegations of authority. Delegations of authority,

which simply allow an official to exercise certain powers of the office of the Secretary, are

different from orders of succession, which are lists of officials who may become Acting Secretary

in the event of a vacancy. As explained, the HSA recognizes that basic proposition. If Secretary

Nielsen had intended only to amend the order for delegated authority during an emergency, she

would have had no reason to invoke § 113(g)(2). Compare 6 U.S.C. § 112(b)(1) (allowing

Secretary to delegate authority), with id. § 113(g)(2) (allowing Secretary to designate a further

order of succession); see also Stand Up for California! v. DOI, 298 F. Supp. 3d 136, 141 (D.D.C.

2018) (explaining that “non-exclusive responsibilities [may] be delegated to other appropriate

officers and employees in the agency”). These decisions also overlook the context of DHS


                                                37
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 40 of 47




Delegation 00106—specifically, that § II.A was never an order of the Secretary—and

misunderstand the relationship between the HSA and the FVRA—namely, that Ms. Nielsen’s first-

ever order of succession under § 113(g)(2) superseded EO 13753 as a matter of law.

       Because Ms. Nielsen’s order applied when she resigned, then-CBP Commissioner

McAleenan properly assumed the position of Acting Secretary upon Ms. Nielsen’s resignation.

See Compl. ¶¶ 139, 142; April 2019 Order at 2; Swartz Decl. ¶ 5.

                       2.      Acting Secretary McAleenan Lawfully Amended the Order of
                               Succession.
       As the properly serving Acting Secretary, Mr. McAleenan was authorized to exercise all

of the Secretary’s authority because “an acting officer is vested with the same authority that could

be exercised by the officer for whom he acts.” In re Grand Jury Investigation, 916 F.3d 1047,

1055 (D.C. Cir. 2019); see also Ryan v. United States, 136 U.S. 68, 81 (1890) (“[I]n the abs[e]nce

of the secretary, the authority with which he was invested could be exercised by the officer who,

under the law, became for the time acting secretary . . . .”). This included the Secretary’s authority

to “designate such other officers of the Department in further order of succession to serve as Acting

Secretary.” See 6 U.S.C. § 113(g)(2).

       Plaintiffs may attempt to rely on Northwest Immigrant Rights Project v. USCIS, 2020 WL

5995206, at *24, which reasoned that an Acting Secretary may not designate an order of succession

under § 113(g)(2). But there are several flaws, including the two explained below, in that decision.

       First, the decision is at odds with controlling precedent. In In re Grand Jury Investigation,

the D.C. Circuit held that “an Acting Attorney General becomes the head of the Department when

acting in that capacity because an acting officer is vested with the same authority that could be

exercised by the officer for whom he acts.” 916 F.3d at 1055 (emphasis added). The Court held

that the acting official is vested with any authority the vacant office has, including authority under

the Appointments Clause. See id. at 1054-55 (“Acting Attorney General Rosenstein was the ‘Head

of Department’ under the Appointments Clause as to the matter on which the Attorney General

was recused.” (emphasis added)). That same reasoning applies to an Acting Secretary under


                                                 38
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 41 of 47




§ 113(g)(2). Indeed, it would be unusual if an acting principal officer is vested with every power

that the vacant office has except the power to appoint inferior officers.

        Second, the district court concluded that reading § 113(g)(2) as allowing an Acting

Secretary to designate an order of succession would be inconsistent with the FVRA. Nw.

Immigrant Rts., 2020 WL 5995206, at *19 (explaining the FVRA is the exclusive means for acting

service unless “a statutory provision expressly . . . authorizes . . . the head of an Executive

department to designate an officer or employee to perform the functions and duties of a specified

officer temporarily in an acting capacity” (first alteration in original) (citation omitted)). The Court

recognized that “acting officials are typically ‘vested with the same authority that could be

exercised by the officer for whom he acts,’” but concluded that with respect to just § 113(g)(2) an

Acting Secretary cannot exercise that authority as there is no “statutory language that expressly

vests the acting official with [the same] authority” held by the Secretary. See id. (citation omitted).

This, again, is inconsistent with binding precedent, which recognizes an “acting officer is vested

with the same authority that could be exercised by the officer for whom he acts,” “by virtue of

becoming the [a]cting” official, not because of an independent grant of statutory authority. See In

re Grand Jury, 916 F.3d at 1055-56; cf. In re Grand Jury Investigation, 315 F. Supp. 3d 602, 663

(D.D.C. 2018) (explaining that the language in 28 U.S.C. § 508(a), which allows the Deputy

Attorney General to “exercise all the duties of” the office of the Attorney General, “is of the sort

recognized to authorize the service of acting officers”), aff’d, 916 F.3d 1047 (D.C. Cir. 2019). And

the Court pointed to no other statutory textual or structural evidence indicating that references to

Secretary duties in § 113 excluded anyone performing those duties in just an acting capacity.

        In sum, as the lawfully serving Acting Secretary, Mr. McAleenan had the power to

designate an order of succession under § 113(g)(2). On November 8, 2019, he exercised that power

and issued a directive that further amended the order of succession, which is incorporated by

reference in the Complaint. See Compl. ¶ 145; see also November 2019 Order. This revised order

moved the Under Secretary for Strategy, Policy, and Plans to fourth in line, behind only then-

vacant offices and Mr. McAleenan’s position as CBP Commissioner. Compl. ¶ 146; see also


                                                  39
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 42 of 47




November 2019 Order. Once Mr. McAleenan resigned, Mr. Wolf began serving as Acting

Secretary under this order. Compl. ¶ 148.

                       3.      Mr. Wolf Lawfully Serves as Acting Secretary
       Because, as shown above, Mr. McAleenan could lawfully exercise the authority of the

Secretary under the HSA, his actions and Mr. Wolf’s service as Acting Secretary are consistent

with the HSA and relevant agency orders of succession. Plaintiffs’ legal conclusions regarding the

HSA, phrased as allegations, are simply wrong. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“[T]he

tenet that a court must accept as true all of the allegations contained in a complaint is inapplicable
to legal conclusions.”); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       Plaintiffs also claim that Mr. Wolf’s service as Acting Secretary violates the Appointments

Clause to the Constitution. They allege that because the Secretary is a “principal” (rather than

“inferior”) Officer, the Appointments Clause requires that the person holding that office be

appointed by the President “with the Advice and Consent of the Senate.” Compl. ¶¶ 128, 212.

However, Plaintiffs do not appear to be alleging that no one can serve as Acting Secretary without

nomination and confirmation to that position, but rather that Mr. Wolf’s service is unlawful

because he was neither appointed and confirmed to the role of Secretary nor otherwise had some

lawful basis to hold that position. See id. ¶ 214 (“Defendant Wolf’s exercise of those functions and

duties without having been confirmed by the Senate or otherwise having the legal authority to

exercise them violates the Appointments Clause.”). In other words, Plaintiffs appear to recognize

that Congress may authorize an acting official to perform the functions and duties of that position

by statute (specifically the HSA), see id. ¶¶ 130, 132, and their Appointments Clause argument

repackages their argument that Mr. Wolf’s appointment is unlawful under the HSA, which is

incorrect.

       In any event, Mr. Wolf’s service is consistent with the Appointments Clause. Although the

Secretary of Homeland Security is a principal officer and must be Senate-confirmed, that does not

mean that an individual who temporarily performs the functions of a principal office in an acting




                                                 40
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 43 of 47




capacity must also be appointed as a principal officer. The Supreme Court and lower courts have

repeatedly held that a person performing the duties of a vacant principal office is not a principal

officer. See United States v. Eaton, 169 U.S. 331, 343 (1898). Indeed, courts have acknowledged

that “the Supreme Court has repeatedly embraced the government’s view that it is the temporary

nature of acting duties that permits an individual to perform them without becoming a principal

officer under the Appointments Clause.” Guedes v. ATF, 356 F. Supp. 3d 109, 146 (D.D.C. 2019);

see also id. (“[T]he Supreme Court has held and subsequently reaffirmed that an official designated

to perform the duties of a principal office temporarily, on an acting basis, need not undergo Senate

confirmation.”); United States v. Smith, 962 F.3d 755, 764 (4th Cir. 2020) (“Someone who

temporarily performs the duties of a principal officer . . . may occupy that post without having

been confirmed with the advice and consent of the Senate.”).

       These holdings are confirmed by consistent legislative practice. Acts of Congress passed

in three different centuries have authorized the designation of non-Senate-confirmed acting

principal officers. See, e.g., 5 U.S.C. § 3345(a)(1), (3); Act of July 23, 1868, ch. 227, § 1, 15 Stat.

168; Act of Feb. 13, 1795, 1 Stat. 415; Act of May 8, 1792, ch. 37, § 8, 1 Stat. 279, 281. And the

Executive Branch has repeatedly designated non-Senate-confirmed persons to serve as acting

agency heads under these statutes. See Designating an Acting Attorney General, 2018 WL

6131923, at *8 (OLC Nov. 14, 2018) (identifying over 160 occasions).

       Finally, Mr. Wolf’s prior confirmation as Under Secretary satisfies any confirmation

requirement because the duties of the Secretary are germane to his position as Under Secretary.

The Supreme Court has held that officers confirmed by the Senate for one office may serve in a

second office that requires Senate confirmation—without a second confirmation—so long as the

role of the second office is “germane” to the first office. Weiss v. United States, 510 U.S. 163, 176

(1994). Here, the duties of the Secretary are “germane” to Mr. Wolf’s position as Under Secretary.

       Similarly, the claim that Mr. Wolf violated the APA (Count IX) is the same claim that Mr.

Wolf has no authority because he is unlawfully serving, now recast under the APA. See Compl.

¶ 212 (“Because Defendant Wolf has been unlawfully serving as Acting Secretary of Homeland


                                                  41
           Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 44 of 47




Security since November 13, 2019, and has had no authority to take any actions in that capacity,

his purported change to DHS policy violates the APA and is invalid and void.”). It, too, must fail.

       Because Mr. Wolf has lawfully held the position of Acting Secretary, Plaintiffs cannot

maintain their claims that the actions he took were unlawful because he did not lawfully hold the

position. Accordingly, their claims under the Appointments Clause, HSA, and APA regarding Mr.

Wolf must be dismissed.

                       Acting Secretary Wolf’s Ratification of His Prior Orders Cures the
                       Alleged Service-Related Defects in the Actions at Issue Here.
       As explained, Mr. Wolf was serving lawfully under the HSA and the relevant orders of

succession when he took the actions that Plaintiffs challenge. But DHS recognizes that ongoing

challenges to Acting Secretary Wolf’s service risk an unnecessary “distraction to the mission of

the Department of Homeland Security.” See Swartz Decl. ¶ 8, Ex. 2, Order Designating the Order

of Succession for the Secretary of Homeland Security (Sept. 10, 2020). Thus, even if the Court

finds that Ms. Nielsen’s order did not control the order of succession when she resigned and

concludes that Mr. Wolf was not lawfully serving when he took the actions that Plaintiffs

challenge, DHS has taken steps necessary to cure any potential service-related defects in the those

actions.

       Under Plaintiffs’ theory, EO 13753 (not Ms. Nielsen’s April 9 order) would control the

current vacancy in the office of the Secretary. See Compl. ¶ 141. On September 10, the President

submitted Mr. Wolf’s nomination to serve as Secretary of Homeland Security to the Senate. Under

Plaintiffs’ theory, there is no § 113(g)(2) order of succession. See id. ¶ 141. Thus, the FVRA would

apply. And under the FVRA, an acting official may serve while a nomination is pending, even if

the FVRA’s initial 210-day limit on acting service has expired. See 5 U.S.C. § 3346(a)(2); S. Rep.

No. 105-250, at 14 (1998). Thus, when the President submitted Mr. Wolf’s nomination, the FVRA

would have permitted acting service, and the President’s FVRA designation set out in EO 13753

would have controlled. Under EO 13753, the Senate-confirmed Administrator of the Federal

Emergency Management Agency (FEMA), Peter T. Gaynor, would have been the officer next in


                                                42
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 45 of 47




line 17 and thus would have begun serving as Acting Secretary under the FVRA after the President

submitted Mr. Wolf’s nomination. 18 Thus, after the President submitted Mr. Wolf’s nomination,

“out of an abundance of caution,” on September 10 Mr. Gaynor exercised “any authority” he might

possess as Acting Secretary and designated an order of succession for the office under § 113(g)(2),

which applies “[n]otwithstanding” the FVRA. 19 Id.

       That is, although DHS disagrees with the legal theory advanced by Plaintiffs in this and

other cases, if the Court agrees with Plaintiffs and finds that Ms. Nielsen’s order did not control

the order of succession when she resigned, the result would be that Mr. Gaynor (not Mr. Wolf)

would have been the proper Acting Secretary under the EO’s order of succession when the

President submitted Mr. Wolf’s nomination. Mr. Gaynor, in turn, would have been authorized

under 6 U.S.C. § 113(g)(2) to alter the order of succession. And as a result of Mr. Gaynor’s

September 10 order—through which the FEMA Administrator and the Under Secretary for

Strategy, Policy, and Plans would become sixth and fourth in line, respectively—Mr. Wolf began




17
 The first two positions listed in EO 13753, the Deputy Secretary of Homeland Security and the
Under Secretary for Management, were at the time and still are vacant.
18
   Plaintiffs’ allegation that “when the Office of the DHS Secretary is vacant, the president lacks
the authority to select an acting officer under the FVRA,” does not change the analysis. See Compl.
¶ 132. To begin, this allegation is a legal conclusion that the Court should disregard. It’s also
inconsistent with the HSA itself, which shows that the FVRA can apply to vacancies in the office
of the Secretary. See 6 U.S.C. § 113(a)(1)(A) (Deputy Secretary is the Secretary’s “first assistant
for purposes of” the FVRA). Beyond that, Plaintiffs allege that EO 13753 should control the
current vacancy in the office of the Secretary. See id. ¶ 141. But they apparently think EO 13753
should control because Revision 8.5 to DHS Delegation 00106 says so. See id. That, again, is a
legal conclusion that the Court should disregard. And for the reasons explained, that legal
conclusion is wrong. Section II.A of DHS Delegation 00106 is not—and never has been—an order
of the Secretary. Rather, § II.A simply explained (but did not order) that the President’s FVRA
designation would control the order of succession when the office of the Secretary was vacant.
19
  The Court in Northwest Immigrant Rights Project, 2020 WL 5995206, at *24, concluded that
Mr. Gaynor, as an Acting Secretary, could not designate this order of succession. As explained, an
Acting Secretary is vested with all the authority of the Secretary, including the authority under §
113(g)(2).


                                                43
        Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 46 of 47




serving as the Acting Secretary, as the most senior official now serving in that line of succession. 20

See 6 U.S.C. § 113(g)(2).

       On September 17, 2020, Acting Secretary Wolf ratified “each of [his] delegable prior

actions as Acting Secretary” “out of an abundance of caution.” Ratification of Department Actions,

85 Fed. Reg. 59651 (Sept. 23, 2020). In doing so, he confirmed that he had “full and complete

knowledge of the contents and purpose of any and all actions taken by [him] since November 13,

2019.” Id.

       The ratification covered all “delegable” actions, which includes the actions challenged in

this lawsuit. The Secretary’s authority is delegable because no statute or regulation prevents the

Secretary from delegating this authority. See, e.g., 40 U.S.C. § 1315(b); see also Stand Up for

California!, 298 F. Supp. 3d at 142 (“As the D.C. Circuit has held, ‘[w]hen a statute delegates

authority to a federal officer or agency, subdelegation to a subordinate federal officer or agency is

presumptively permissible absent affirmative evidence of a contrary congressional intent.’”

(alteration in original) (citation omitted)). The Secretary’s authority is presumptively delegable,

and there is no affirmative evidence to overcome the presumption. Stand Up for California!, 298

F. Supp. 3d at 143. And Congress knows how to prevent delegation. See id. (listing examples of

phrases Congress uses to prevent delegation); see also 31 U.S.C. § 1344(d)(3).

       In sum, even if the Court agrees with Plaintiffs’ reading of the April 9 order, there is an

alternate basis for Mr. Wolf’s service as Acting Secretary. Acting under that alternate basis, Mr.

Wolf ratified the actions that Plaintiffs challenge here. That ratification resolves the claims on the

merits in Defendants’ favor.

                                          CONCLUSION
       For the foregoing reasons, the Complaint should be dismissed.



20
   The first three positions in Mr. Gaynor’s order of succession, the Deputy Secretary of Homeland
Security, the Under Secretary for Management, and the CBP Commissioner, were at the time and
still are vacant.


                                                  44
       Case 1:20-cv-02040-CRC Document 24 Filed 10/15/20 Page 47 of 47




Dated: October 15, 2020                   Respectfully submitted,

                                          JEFFREY BOSSERT CLARK
                                          Acting Assistant Attorney General

                                          BRIGHAM J. BOWEN
                                          Assistant Branch Director

                                          /s/ Jason C. Lynch
                                          JASON C. LYNCH (D.C. Bar No. 1016319)
                                          MICHAEL P. CLENDENEN
                                          JEFFREY A. HALL
                                          JORDAN L. VON BOKERN
                                          Trial Attorneys
                                          United States Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L Street NW, Rm. 11214
                                          Washington, DC 20005
                                          Tel: (202) 514-1359
                                          Email: Jason.Lynch@usdoj.gov

                                          Attorneys for Defendants




                                     45
